 

Exhibit 10.26

 

Dated                                                                          2014

 

(1)      POOLIA UK LIMITED

 

(2)      STAFFING 360 SOLUTIONS (UK) LIMITED

 

(3)      POOLIA AB

 

 

AGREEMENT TO BUY THE business and CERTAIN assets of POOLIA UK LIMITED

 

 

Mishcon de Reya

Summit House

12 Red Lion Square

London WC1R 4QD

Tel: 020 7440 7000

Fax: 020 7404 5982

Ref: NMD/LC/32548.9

E-mail: nick.davis@mishcon.com

 

 

 

 

THIS AGREEMENT is dated
                                                                             
2014

 

PARTIES

 

(1)POOLIA UK LIMITED a company registered in England and Wales under number
02442269 whose registered office is at Providian House, 16-18 Monument Street,
London, EC3R 8AJ (the Seller).

 

(2)STAFFING 360 SOLUTIONS (UK) LIMITED a company registered in England and Wales
under number 06745176 whose registered office is at Suite 002, 1-9 Hardwicks
Square, Hardwicks Way, Wandsworth, London, SW18 4AW (the Buyer).

 

(3)POOLIA AB a company registered in Sweden under number 5564479912 whose
registered office is at Kungsgatan 57A, Box 207, SE101, 24 Stockholm, Sweden
(AB).

 

BACKGROUND

 

(A)The Seller carries on the Business (as defined below).

 

(B)The Seller has agreed to sell to the Buyer on the terms and conditions of
this agreement the Business and the Assets (each as defined below) as a going
concern.

 

AGREED TERMS

 

1.DEFINITIONS AND INTERPRETATION

 

1.1In this agreement the following definitions apply:

 

Accounts means the audited financial statements of the Seller as at and to the
Accounts Date, comprising the individual accounts of the Seller, including the
balance sheet, profit and loss account, the notes, the cash flow statement and
the auditor's and directors' reports;

 

Accounts Date means 31 December 2012;

 

Agreed Form, in relation to any document, means in the form agreed by the
parties to this agreement and signed for the purpose of identification by or on
behalf of the parties;

 

Assets means the property, assets and rights of the Business to be purchased by
the Buyer described in Schedule 1;

 

Associate means, in relation to any person, a person who is connected with that
person determined in accordance with section 1122 of the Tax Act;

 

Assumed Liabilities the obligations of the Seller at the Completion Date in
relation to the Creditors of the Business;

 

Bank means National Westminster Bank plc, Bloomsbury Parr's Branch, 214 High
Holborn, London WC1V 7BF (being the Buyer's Solicitors' bank);

 

Book Debts means the trade and other debts and amounts owing to the Seller or
any other member of the Seller's group at the Completion Date in respect of
goods or services supplied by the Seller or any other member of the Seller's
group in the course of carrying on the Business (whether or not invoiced) (being
those debts and amounts set out in the schedule of book debts as at the
Effective Time which is included in the Disclosure Bundle and as shall be
updated by the Seller in a further schedule of book debts as at the Completion
Date which shall be given to the Buyer by the Seller on Completion);

 

1

 

 

Business means the business of the provision and recruitment of finance and
accounting professionals to the commercial, public and financial services
sectors on both a temporary and permanent basis carried on by the Seller at the
Completion Date in the United Kingdom;

 

Business Day means any day on which clearing banks generally are open for
business in the City of London excluding Saturdays or Sundays;

 

Business Information means all know-how, trade secrets, techniques, information,
expertise or proprietary knowledge used by the Seller or any other member of the
Seller's group at the Completion Date in the course of, or in relation to, the
Business;

 

Business Intellectual Property Rights means the Intellectual Property Rights
owned by the Seller or owned by any other member of the Seller's group and used
in, or in connection with, the Business (including the Domain Names);

 

Buyer's Bank Account means Lloyds Bank plc, sort code: 30-95-74 and account
number: 00145815;

 

Buyer's Solicitors means Mishcon de Reya, Summit House, 12 Red Lion Square,
London WC1R 4QD or their successors in business or any other firm of solicitors
appointed by the Buyer for the purposes of this agreement;

 

Client Database means the database owned or used by the Seller or any other
member of the Seller's group for the purpose of providing services to clients
and/or customers of the Business;

 

Companies Act means the Companies Act 2006;

 

Completion means completion of the sale and purchase of the Business and the
Assets in accordance with the terms of this agreement;

 

Completion Accounts means the accounts prepared in accordance with clause 13 and
Schedule 8;

 

Completion Amount means the aggregate of the amounts to be paid by the Buyer to
the Seller pursuant to clauses 4.2.1 and 4.2.2;

 

Completion Date means 11.59pm on 28 February 2014;

 

Contracts means the Customer Contracts and Supply Contracts entered into on or
before, and which remain to be performed in whole or in part at, the Completion
Date, which have been entered into in the ordinary course of the Business by or
for the benefit of the Seller (or the benefit of which is held on trust for, or
has been assigned or subcontracted to, the Seller), but excluding (for the
avoidance of doubt) any employment contracts of any employees or officers, any
agreements relating to the Property and any contracts which the Seller or any
other member of the Seller's group has entered into with a bank or other third
party in respect of overdraft, debt factoring, invoice discounting or other
borrowings. References in this agreement to rights or obligations under or in
connection with the Contracts exclude the Book Debts and Creditors respectively;

 

2

 

 

Creditors means the amounts owed by the Seller in connection with the ordinary
course of the Business to or in respect of trade creditors and other business
related creditors of a trading nature and accrued charges at the Completion
Date, being as at the Effective Time those (and only those ) which are set out
in Schedule 7 and as shall be updated by the further schedule of Creditors as
the Completion Date which shall be agreed by the Buyer and the Seller on
Completion;

 

Customer Contracts means all contracts, agreements, orders, engagements and
arrangements (written or oral) entered into on or before the Completion Date by
or on behalf of the Seller with customers of the Business for the provision or
supply of services by the Seller in connection with, and in the ordinary course
of, the Business which, at the Completion Date, remain to be performed in whole
or in part by the Seller or any other member of the Seller's group (including
those set out in Schedule 5);

 

Customer Database means the database owned or used by the Seller or any other
member of the Seller's group for the purpose of providing goods, products and/or
services to customers of the Business;

 

Disclosure Letter means the letter dated today in the Agreed Form from the
Seller to the Buyer and which is delivered to the Buyer's Solicitors immediately
before the execution of this agreement (and which includes the Disclosure
Bundle);

 

Disclosure Bundle means the bundle of documents annexed to, or forming the
bundle of documents referred to in, the Disclosure Letter;

 

Domain Names means poolia.co.uk;

 

DPA means the Data Protection Act 1998;

 

Effective Time means the close of business on the date of this agreement;

 

Employee Database means the database owned or used by the Seller or any other
member of the Seller's group in connection with the Employees;

 

Employees means the persons employed by the Seller for the purposes of or in
connection with the Business at the Completion Date (being those persons named
in the list of employees as at the Effective Time included in the Disclosure
Bundle at document number 7.13 and as shall be updated by the Seller in a
further schedule of persons employed by the Seller as at the Completion Date
which shall be given to the Buyer by the Seller on Completion);

 

Encumbrance means and includes any right, claim, interest or equity of any
person (including any right to acquire, option, right of pre-emption or right of
conversion) or any mortgage, charge (whether fixed or floating), pledge, lien or
assignment or any other encumbrance, priority or security interest or
arrangement over or in the relevant property;

 

Equal Pay Legislation means the Equal Pay Act 1970, the Sex Discrimination Act
1975, the Equality Act 2010, the Equal Pay Directive, the Equal Treatment
Directive, Article 141 of the Treaty of Rome and Article 157 of the Treaty on
the Functioning of the European Union;

 

Expert has the meaning given in clause 14;

 

Fixed Consideration has the meaning ascribed to such expression in clause 4.1;

 

3

 

 

GAAP means all Statements of Standard Accounting Practice, Financial Reporting
Standards and Urgent Issues Task Force Abstracts issued by the Accounting
Standards Board of the United Kingdom;

 

Goodwill means the goodwill of the Seller in relation to the Business, together
with the exclusive right for the Buyer and its successors and assigns to carry
on the Business under all trade names used by or associated with the Business
and respectively to represent themselves as carrying on the Business in
succession to the Seller;

 

group in relation to an undertaking, means that undertaking, any subsidiary
undertaking or parent undertaking of that undertaking and any subsidiary
undertaking of any parent undertaking of that undertaking and member of the
group includes any undertaking in the group;

 

HMRC means HM Revenue & Customs

 

Insolvency Proceedings means any formal insolvency proceedings whether in or out
of court, including proceedings or steps leading to any form of bankruptcy,
liquidation, administration, receivership (including administrative
receivership, LPA receivership, the appointment of a receiver/manager and/or the
appointment of a Court appointed receiver), arrangement (including a company
voluntary arrangement or an individual voluntary arrangement) or scheme with
creditors, moratorium, stay or limitation of creditors' rights, interim or
provisional supervision by a court or court appointee, winding up or striking
off, dissolution or any distress, execution;

 

Intellectual Property Rights means patents, rights to inventions, copyright and
related rights, trade marks and service marks, trade names and domain names, ,
rights to goodwill or to sue for passing off or unfair competition, , rights in
computer software, database rights, rights in confidential information
(including know-how and trade secrets) and any other intellectual property
rights, in each case whether registered or unregistered and including all
applications (or rights to apply) for, and renewals or extensions of, those
rights and the goodwill attaching to any of them and all similar or equivalent
rights or forms of protection which subsist or will subsist now or in the future
in any part of the world, other than the Parker Bridge name and brand;

 

Key Employees means the following individuals: Tim Hedger, Jonas Von
Euler-Chelpin, Aaron Bowes, Margot Kynoch and Christina Roche;

 

Liabilities mean all indebtedness, obligations and liabilities of the Business
or relating to the Assets outstanding at, or arising before, the Completion Date
and whether accrued or contingent, known or unknown and includes (without
limitation) any failure to perform any obligations falling due on or before the
Completion Date under or in relation to any of the Contracts (apart from the
Assumed Liabilities and any obligations and liabilities which are expressly
assumed by the Buyer under this agreement);

 

Losses means in relation to any matter all direct losses whatsoever including
without limitation the amount of all claims and costs and expenses (including
those of professional advisers) reasonably incurred in defending or bringing any
claim, action, proceeding or any other legal recourse, awards, expenses,
damages, fines, penalties, liabilities;

 

Material Contracts means those Customers Contracts listed in Schedule 5;

 

4

 

 

Net Asset Value or NAV means the amount, by which the aggregate amount of the
current assets of the Seller exceeds the aggregate amount of the liabilities of
the Seller each as shown in the Completion Accounts but, for the avoidance of
doubt, no account shall be taken in calculating the net asset value of any
intra-group debt owed by the Seller to any member of the Seller's group as a
liability of the Seller;

 

NAV Consideration has the meaning ascribed to such expression in clause 4.1;

 

Purchase Price has the meaning ascribed to such expression in clause 4.1;

 

Prescribed Rate means the base rate of National Westminster Bank plc from time
to time plus three per cent;

 

Property means property licensed by the Seller at 16-18 Monument Street, London
EC3R 8AJ;

 

Records means all the records, books of account and documents of the Seller or
any other member of the Seller's group relating to the Business, Assets and
Employees however stored and whether or not in electronic form including the
Customer Database and the Employee Database, but excluding the Tax Records;

 

Seller's Solicitors means HowardkennedyFsi LLP of 179 Great Portland Street,
London W1W 5LS, or their successors in business or any other firm of solicitors
appointed by the Seller for the purposes of this agreement;

 

Seller's Solicitors' Bank Account means Barclays Bank plc, sort code: 20-00-00
and account number: 73003663;

 

Supply Contracts means all written contracts, agreements, orders, engagements
and arrangements (including, without limitation, all leases and contracts
between the Seller and any supplier relating to any Intellectual Property
Rights) entered into on or before the Completion Date by or on behalf of the
Seller with suppliers of the Business for the supply of services to the Seller
in connection with, and in the ordinary course of, the Business which, at the
Completion Date, remain to be performed in whole or in part (including those set
out in Schedule 6);

 

Taxation or Tax means all forms of taxation and statutory, governmental, state,
federal, provincial, local, government or municipal charges, duties, imposts,
contributions, levies, withholdings or liabilities whether past, present or
future and whether primary or secondary and wherever chargeable and whether of
the United Kingdom or any other jurisdiction, including liability under the Pay
As You Earn system, corporation tax, value added tax, repayment or claw-back of
recovered value added tax input tax, inheritance tax, national insurance
contributions, stamp duty, stamp duty reserve tax, stamp duty land tax, customs
and other import and export duties and business rates and local authority rates;
and any penalty, fine, surcharge, interest, charges or costs relating to any of
the above;

 

Tax Act means the Corporation Tax Act 2010;

 

Tax Authority means, in the United Kingdom, HM Revenue & Customs, the Assets
Recovery Agency, any officer or inspector of any of them, in and outside the
United Kingdom, any federal, governmental, regulatory or statutory body and any
local, district or municipal authority competent to impose and/or collect and/or
administer any Tax;

 

Tax Records means all records of the Seller in respect of its Tax affairs so far
as they relate to the Business or the Assets, including the VAT Records;

 

5

 

 

Tax Warranty means any warranty set out in paragraph 22 of Schedule 2;

 

Transitional Services Agreement means the agreement between the Buyer and the
Seller and other members of the Seller's group relating to the provision of
certain services between the parties and a licence to be granted by the Seller
to the Buyer pursuant to which the Buyer licences the use of the trademark
"Poolia" and any the Business Intellectual Property to the Buyer and the Domain
Name;

 

TULRCA means the Trade Union and Labour Relations (Consolidation) Act 1992;

 

TUPE Regulations means the Transfer of Undertakings (Protection of Employment)
Regulations 2006;

 

undertaking, subsidiary undertaking and parent undertaking have the meanings set
out in sections 1161 and 1162 of the Companies Act;

 

VAT means value added tax as provided for by VATA and legislation amending
and/or supplementing it;

 

VAT Records means such records of the Seller as the Seller or, if the Seller is
registered for VAT as part of a group, such records of the representative member
of that group registration as that representative member, is required by law to
preserve and/or make available to the Buyer, or if the Buyer is registered for
VAT as part of a group, the representative member of that group registration, in
accordance with section 49 of the VATA;

 

VATA means the Value Added Tax Act 1994;

 

Warranties means the warranties contained or referred to in clause 5.1 and
Schedule 2; and

 

Websites means the websites used for the purposes of or in connection with the
Business and which can be accessed on the internet at, by means of or via the
Domain Names.

 

1.2References in this agreement to statutory provisions are references to those
provisions as amended, extended, consolidated or re-enacted from time to time
and include the corresponding provisions of any earlier legislation and any
orders, regulations, instruments or other subordinate legislation made under the
statute concerned except to the extent that any amendment enacted after the date
of this agreement would increase or extend the liability of any party.

 

1.3General words are not to be given a restrictive meaning because they are
preceded or followed by words indicating a particular class of acts, matters or
things.

 

1.4Unless otherwise specified, words importing the singular include the plural,
words importing any gender include every gender and words importing persons
include bodies corporate and unincorporate; and (in each case) vice versa.

 

1.5References to clauses, Schedules and other provisions are references to
clauses and other provisions of and Schedules to this agreement. The Schedules
are part of this agreement as if set out in the main body of it.

 

1.6The headings are for ease of reference only and do not affect the
interpretation of this agreement.

 

6

 

 

1.7References to this agreement or any other document are, where the context
admits, references to this agreement or that other document as varied,
supplemented, novated and/or replaced in any manner from time to time.

 

1.8References to any English legal or accounting term for any action, remedy,
method of judicial proceeding, legal or accounting document, legal or accounting
status, court, governmental or administrative authority or agency, accounting
body, official or any legal or accounting concept practice or principle or thing
in respect of any jurisdiction other than England are deemed to include what
most approximates in that jurisdiction to the English legal or accounting term
concerned.

 

1.9References to time are to London time.

 

2.SALE AND PURCHASE

 

2.1On and subject to the terms and conditions of this agreement, the Seller will
sell and the Buyer will buy the Business as a going concern and the legal and
beneficial interest in the Assets with effect from the Completion Date.

 

2.2The Seller covenants that:

 

2.2.1it has full power and authority and the right to sell and transfer the
legal and beneficial interest in the Assets subject to and on the terms of this
agreement; and

 

2.2.2on Completion, the Assets will be free from any Encumbrance (whether or not
known about by the Seller or the Buyer); and

 

2.2.3the Seller will execute at its own cost and expense any documents that the
Buyer may consider necessary to vest any of the Assets in the Buyer or as
otherwise may be necessary to give full effect to this agreement. If any of the
Assets are owned, held or used by another member of the Seller's group at the
Completion Date, the Seller will procure that the relevant member of the
Seller's group will, as the case may be, sell or transfer those Assets to the
Buyer in order to give effect to clause 2.1 and 2.2.

 

2.3The Buyer need not complete the purchase of the Business and any of the
Assets unless the purchase of the Business and all the Assets is completed
simultaneously, but completion of the purchase of some of the Assets will not
affect the Buyer's rights to the others.

 

2.4The Assets will be at the risk of the Buyer from the Completion Date.

 

3.excluded assets, liabilities and creditors

 

3.1Nothing in this agreement will transfer to the Buyer any interest in assets
of the Company other than the Assets.

 

3.2The Seller will remain responsible for and will promptly discharge the
Liabilities. Nothing in this agreement will make the Buyer liable in respect of
or pass to the Buyer any Liabilities. The Seller will perform any obligation
falling due for performance, or which should have been performed, before the
Completion Date.

 

3.3The Buyer will with effect from the Completion Date, assume responsibility
for the payment and performance of the Assumed Liabilities. The Buyer will use
all reasonable endeavours to procure the cancellation of those securities or
guarantees given in respect of the Assumed Liabilities by a member of the Seller
Group which have been expressly specified in the Disclosure Letter:

 

7

 

 

3.4Nothing in this agreement shall pass to the Buyer, or shall be construed as
acceptance by the Buyer of, any liability, debt or other obligation of the
Seller (whether accrued, absolute, contingent, known or unknown) for anything
done or omitted to be done before Completion in the course of or in connection
with the Business or the Assets (save to the extent that any such liability is
included in the Assumed Liabilities) and the Seller shall perform any obligation
falling due for performance or which should have been performed before
Completion, including the Liabilities other than the Assumed Liabilities.

 

3.5Notwithstanding the provisions of clause 3.2, if any of the Liabilities have
not been discharged by their due date, the Seller agrees that the Buyer may,
with the Seller's prior written consent (such consent not to be unreasonably
withheld or delayed), discharge any or all of those Liabilities which have not
been discharged. If it does so, the Buyer may, set off the amount discharged
from any amount payable by the Buyer to the Seller under this agreement. The
Buyer will notify the Seller of the identity and amount of the Liability
discharged and of the amount, if any, remaining after set off. The Seller will
as soon as possible and by no later than the date falling 3 Business Days after
the date on which that notice is given, pay to the Buyer the amount discharged
or that remaining amount, as the case may be.

 

3.6The Buyer will be under no obligation to the Seller to investigate the claims
of any of the Liabilities and the Buyer will be under no liability to the Seller
by reason of having paid any Liabilities under clause 3.5 or by reason of having
paid certain of the Liabilities and not others.

 

4.Purchase price

 

4.1The purchase price for the Business and the Assets will be the sum of
£500,000 (the Fixed Consideration) plus an amount equal to the Net Asset Value
at the Completion Date, (the NAV Consideration) (together the Purchase Price).

 

4.2The Purchase Price will be paid or satisfied as follows:

 

4.2.1the Fixed Consideration shall be paid by the Buyer to the Seller on
Completion in accordance with clause 7.4;

 

4.2.2£250,000 of the NAV Consideration shall be paid by the Buyer to the Seller
on Completion in accordance with clause 7.4; and

 

4.2.3the balance (if any) of the NAV Consideration (being an amount equal to the
Net Asset Value minus the sum of £250,000 of the NAV Consideration already paid
pursuant to clause 4.2.2), shall be paid by the Buyer to the Seller within five
Business Days after the date on which the Net Asset Value becomes final and
binding in accordance with clause 13.

 

5.WARRANTIES

 

5.1The Seller warrants to the Buyer as set out in Schedule 2.

 

8

 

 

5.2Any Warranty or any statement or disclosure made or referred to in the
Disclosure Letter or any reply to the property or other due diligence enquiries
raised by the Buyer's Solicitors which is qualified by the expression to the
best of the knowledge, information and belief of the Seller or so far as the
Seller is aware, or any similar expression, is deemed to be given to the best of
the knowledge, information and belief of the Seller after the Seller has made
due and careful enquiries of Tim Hedger and Jonas von Euler-Chelpin.

 

5.3The Warranties are given subject only to the matters disclosed in the
Disclosure Letter. For these purposes disclosed means fairly disclosed in the
Disclosure Letter in a manner and with sufficient detail to enable the Buyer to
identify the nature and scope of the matter disclosed. Disclose, disclosure or
any similar expression will be interpreted accordingly.

 

5.4Except as disclosed in compliance with clause 5.3 and except as set out in
clause 5.5:

 

5.4.1no Warranty will be deemed in any way to be modified, qualified or
discharged because of any investigation or inquiry made or to be made by or on
behalf of the Buyer; and

 

5.4.2no fact, matter, event or circumstance of which the Buyer has knowledge
will prejudice any claim which the Buyer may bring or reduce any amount
recoverable by the Buyer under the Warranties.

 

5.5The Buyer may not bring a claim for breach of the Warranties if and to the
extent that the Buyer is, at the date of this agreement, actually aware of any
fact, matter, event or circumstance as a result of which it is, at the date of
this agreement, reasonably apparent to the Buyer that the Buyer would be
entitled to bring that claim after Completion. For the purposes of this clause,
the knowledge of the Buyer will be deemed to be the actual knowledge of Brendan
Flood.

 

5.6Completion will not in any way constitute a waiver of any of the Buyer's
rights in respect of the Warranties.

 

5.7The Seller warrants to the Buyer that no warranty or undertaking has been
made to it in connection with the Warranties or the Disclosure Letter in respect
of which any of the Employees might be liable and the Seller irrevocably and
unconditionally waives any rights they may have against (and undertake not to
claim against or pursue any action to join as a third party or seek contribution
or indemnity from) any of the Employees.

 

5.8Any payment made in accordance with the provisions of this clause will
include the amount necessary to ensure that, after any Taxation of the payment,
the Buyer is left with the same amount it would have had if the payment was not
subject to Taxation.

 

5.9Each Warranty is separate and, unless specifically otherwise provided, is not
limited or affected by any other Warranty.

 

5.10The provisions of Schedule 3 will limit the liability of the Seller as
provided in that Schedule.

 

6.CONDUCT BEFORE COMPLETION

 

6.1From the date of this agreement to Completion (or this agreement ceasing to
have effect) the Seller will:

 

6.1.1comply with Schedule 9; and

 

6.1.2not do anything (or omit to do anything) which would constitute a breach of
any Warranty if that Warranty were to be repeated at any time before Completion.

 

9

 

 

6.2The Seller or AB will promptly disclose to the Buyer in writing any matter or
thing which may arise or become known to the Seller or AB after the date of this
agreement and before Completion which:

 

6.2.1is or may be a breach or contravention of or non-compliance or
inconsistency with any provision of this agreement including any of the
Warranties (as given at the date of this agreement and/or immediately before
Completion) and the provisions of clause 6;

 

6.2.2would be a breach of the Warranties if they were repeated at any time
before Completion;

 

6.2.3has had, or may have, any material adverse effect on the financial position
of the Business or which might reasonably be expected to affect the willingness
of a buyer of the Business and the Assets on the terms of this agreement to
complete that purchase;

 

6.2.4relates to, or may give rise to, the commencement of any Insolvency
Proceedings in relation to the Seller or the assets of the Seller; or

 

6.2.5relates to, or may give rise to, the commencement or threat of any
litigation against or relating to the Business and/or any of the Assets or
against the Seller (including in relation to its carrying on of the Business
and/or its ownership or use of any of the Assets).

 

Any disclosure under this clause must be in a manner and must contain sufficient
detail to enable the Buyer to identify the nature and scope of the matter
disclosed and to make an informed and accurate assessment of any losses,
damages, claims, liabilities (including contingent liabilities) or consequences
arising from it now or in the future. The Seller will (at its own cost) make any
investigation concerning the matter disclosed which the Buyer reasonably
requests.

 

6.3The Buyer may at any time before Completion, by written notice to the Seller,
rescind this agreement if:

 

6.3.1any of the Key Employees or any more than four Employees (excluding the Key
Employees and those Employees employed in a support or administrative capacity)
serve notice on the Seller to terminate their employment, terminate their
employment and/or object to the transfer of their employment to the Buyer, save
where the Buyer has (directly or indirectly) solicited, endeavoured to entice
away from the Seller and/or offered to employ or engage any such Employee or has
otherwise encouraged or induced such Employee to give notice, terminate their
employment with the Seller and/or object to the transfer, in each case outside
of the TUPE consultation process; or

 

6.3.2any Insolvency Proceedings are commenced in relation to the Seller or the
assets of the Seller.

 

If the Buyer does not rescind this agreement under this clause 6.3 and
Completion occurs, the Buyer will retain any rights it has under this agreement
to claim for breach of the Warranties or claim for breach of or contravention of
or non-compliance with any obligations of the Seller under this agreement.

 

10

 

 

6.4If this agreement is rescinded no party will have any claim against any other
in respect of it except for any existing breach and except that this clause 6.4
and clauses 1, 16 and 22 to 34 inclusive will continue to have effect.

 

7.COMPLETION

 

7.1Completion will take place at the offices of the Buyer's Solicitors on the
Completion Date.

 

7.2On Completion, the Seller will comply with its obligations set out in Part A
of Schedule 4 and deliver to the Buyer's Solicitors any other documents required
to be delivered by it or any other member of the Seller's group under this
agreement.

 

7.3To the extent that any Goodwill is not assigned under any document delivered
to the Buyer under Part A of Schedule 4, all the Seller's rights, title and
interest in and to that Goodwill will be transferred to the Buyer with effect
from the Completion Date by virtue of this clause 7.3 without further formality.
Without limiting clause 209, the Seller will enter into a confirmatory
assignment in respect of the Goodwill if required to do so by the Buyer.

 

7.4Against compliance with clause 7.2, on Completion the Buyer will pay the
Completion Amount to the Seller by way of remittance of that amount by
telegraphic transfer to the Seller's Solicitors' Bank Account.

 

7.5Against compliance with clause 7.2, on Completion the Buyer will deliver to
the Seller's Solicitors the documents and evidence listed in Part B of Schedule
4 and any other documents required to be delivered by it under this agreement.

 

7.6If all the events referred to in clause 7.2 relating to Completion do not
take place within 24 hours after the Completion Date, then this agreement will
be of no effect and no party will have any claim against or liability to any
other under this agreement except for breach of its obligations under that
clause 7.2 and except that this clause 7.6 and clauses 1, 16 and 22 to 34
inclusive will continue to have effect.

 

8.book debts

 

8.1The Book Debts will be assigned to the Buyer at Completion by an assignment
in the Agreed Form. Nevertheless, if the Seller receives any money after
Completion in respect of any Book Debts, the Seller will immediately account to
the Buyer for that money and in the meantime that money will be held on trust
for the Buyer.

 

8.2At the request of the Buyer, the Seller will sign and deliver to the Buyer
any letter from it in the Agreed Form to each of the persons from whom the Book
Debts are owed instructing them to pay their respective part of the Book Debts
to the Buyer or as it may direct and the Seller irrevocably appoints the Buyer
and any director of the Buyer after Completion to act as its attorney in the
execution of any of those letters, that power of attorney being by way of
security to secure to the Buyer the performance of the Seller's obligations
under this agreement in connection with the Book Debts.

 

8.3The Seller will:

 

8.3.1not settle, compromise or release any of the Book Debts or assign any of
the Book Debts to any third party (or attempt to settle, compromise, release or
assign any of the Book Debts);

 

11

 

 

8.3.2after Completion, not take any step to collect or enforce the Book Debts or
do anything to hinder their collection by the Buyer;

 

8.3.3not (without the prior written consent of the Buyer) engage after
Completion in any correspondence or discussion concerning the Book Debts with
any person from whom the Book Debts are due (or any person acting on behalf of
that person); and

 

8.3.4forward to the Buyer promptly after receipt all correspondence or other
communications received by the Seller in relation to any of the Book Debts.

 

9.contracts AND ASSUMED LIABILITIES

 

9.1In this clause 9 and in clause 10:

 

9.1.1Third Party Consent means a consent, licence, approval, authorisation or
waiver required from a third party for the transfer, assignment or novation to
the Buyer of any Contract or Assumed Liabilities; and

 

9.1.2a Third Party Consent will be deemed to be required if:

 

(a)in relation to a Contract, the absence of any consent, licence, approval,
authorisation or waiver, a transfer, assignment or novation would result,
directly or indirectly, in the breach of any Contract, the acceleration of any
obligation of the Seller (or the assumption by the Seller of a further
obligation) under any Contract, a person becoming entitled to terminate any
Contract or otherwise exercise any further right under any Contract; or

 

(b)in relation to an Assumed Liability, the absence of any consent, licence,
approval, authorisation or waiver, a transfer, assignment or novation would
result in the Assumed Liability not being assumed by the Buyer.

 

9.2Subject to Completion taking place and to clause 10.4, the Seller assigns to
the Buyer with effect from the Completion Date:

 

9.2.1the benefit of all the Contracts; and

 

9.2.2the Assumed Liabilities

 

which are capable of assignment without a Third Party Consent.

 

9.3At the request of the Buyer, the Seller will sign and deliver to the Buyer
any notice from it in the Agreed Form to each of (i) the other contracting
parties to the Contracts and (ii) the Assumed Liabilities which are assigned
under clause 9.2 giving notice of the assignment. The Seller irrevocably
appoints the Buyer and any director of the Buyer after Completion to act as its
attorney in the execution of any of those notices, that power of attorney being
by way of security to secure to the Buyer the performance of the Seller's
obligations under this agreement in connection with the Contracts and the
Assumed Liabilities.

 

9.4Subject to the other provisions of this clause 9 (including, without
limitation, clause 9.5) and clause11, the Buyer will perform in place of the
Seller all obligations required to be performed after the Completion Date under
the Contracts and in respect of the Assumed Liabilities.

 

12

 

 

9.5Nothing in this agreement (including, without limitation clauses 9.4
and10.3.2) will require the Buyer to discharge, perform or be responsible for
any obligation or liability:

 

9.5.1relating to, arising by reason of, or which is attributable to, a breach by
the Seller of any obligation required by any Contract or by any legal or
regulatory requirement on or before the Completion Date;

 

9.5.2relating to, arising by reason of, or which is attributable to, any
services supplied by the Seller on or before the Completion Date; or

 

9.5.3which the Buyer is unable to perform as a result of, or in connection with,
any act or omission by the Seller on or before the Completion Date including any
failure by the Seller to take any action on or before the Completion Date which
would enable the Buyer to perform the relevant obligation on or before the due
date in the ordinary course of business.

 

9.6The Seller will at its own cost discharge and perform the obligations and
liabilities referred to in clause 9.5 as they fall due. Without limitation, if
any person liable to make payment after the Completion Date under a Contract
exercises against the Buyer a right of set-off in respect of any act or omission
on or before the Completion Date of the Seller, the Seller will promptly pay to
the Buyer an amount equal to the difference between the payment which would have
been received had no such right of set-off been exercised and the payment
actually received.

 

9.7At any time during the six months after Completion, the Buyer may at its sole
discretion elect by service of written notice on the Seller to discharge and
perform any of the obligations and liabilities referred to in clause 9.5 as
agent for and at the cost of the Seller.

 

10.third party consent

 

10.1If any of the Contracts or Assumed Liabilities cannot be assigned or novated
without obtaining a Third Party Consent (as defined in clause9.1), then the
Seller will use all reasonable endeavours to obtain those relevant consents as
soon as is reasonably practicable after Completion. Any fee or charge levied by
any relevant third party in connection with those consents, including any costs
or expenses for which it requires reimbursement, will be borne by the Seller.
For the avoidance of doubt, the Buyer will not be obliged to make any payment,
lodge any money, give any security or provide any guarantee as the basis for, or
in connection with, obtaining those relevant consents.

 

10.2Promptly following the obtaining of any relevant consent under clause 10,
the Seller will assign or novate, as relevant, the relevant Contract or Assumed
Liability to the Buyer in a form reasonably requested by the Buyer and, where
the Contract is assigned rather than novated, the Seller will, at the request of
the Buyer, sign and deliver to the Buyer any notice from it in a form reasonably
requested by the Buyer to each of the other contracting parties to the relevant
Contract giving notice of the assignment. The Seller irrevocably appoints the
Buyer and any director of the Buyer after Completion to act as its attorney in
the execution of any assignment or novation of the relevant Contract or Assumed
Liability and any relevant notice of assignment, that power of attorney being by
way of security to secure to the Buyer the performance of the Seller's
obligations under this agreement in connection with the Contracts and the
Assumed Liabilities.

 

10.3Insofar as any Contract cannot be assigned or novated to the Buyer without
Third Party Consent, and such consent is refused or otherwise not yet obtained,
or where any of the Contracts are incapable of transfer to the Buyer by any
means:

 

13

 

 

10.3.1the Seller will continue its corporate existence and will hold that
Contract and any money, goods or other benefits received under it on trust for
the Buyer and its successors in title absolutely and:

 

(a)pay all money so received into a bank account separate from any account
holding money of the Seller;

 

(b)require all goods to be delivered or services to be provided under that
Contract to be delivered or provided as the Buyer may direct;

 

(c)account to the Buyer for that money and all those other goods or benefits on
or before the date falling five Business Days after the date of receipt;

 

(d)permit the Buyer to have the use of any assets or rights whose use by the
Seller is authorised by that Contract; and

 

(e)exercise its rights under or in respect of that Contract only as the Buyer
may from time to time direct;

 

10.3.2subject (for the avoidance of doubt) to the provisions clause 9.5, the
Buyer will (if sub-contracting is permissible and lawful under the Contract in
question), as the Seller's sub-contractor, perform all the obligations of the
Seller under that Contract and, where sub-contracting is not permissible, the
Buyer will perform those obligations as agent for the Seller; and

 

10.3.3unless and until that Contract is assigned or novated, the Seller will (so
far as it lawfully may) at the Buyer's cost give any assistance as the Buyer may
reasonably require to enable the Buyer to enforce its rights under that Contract
and (without limitation) will provide access to all relevant books, documents
and other information in relation to that Contract as the Buyer may require from
time to time.

 

10.4Nothing in this agreement will be construed as an assignment or attempted
assignment if that assignment or attempted assignment would constitute a breach
of the relevant Contract.

 

10.5Without affecting its rights under clause 10.5, if Third Party Consent to
the assignment or novation of a Contract is refused, or otherwise not obtained
on terms reasonably satisfactory to the Buyer within 60 Business Days of
Completion, the Buyer may, in its sole discretion, require the Seller to serve
proper notice to terminate that Contract. Following the service of that notice,
the Seller will promptly take all necessary action and execute all necessary
deeds or documents to terminate that Contract.

 

10.6Nothing in this clause 10 will affect the Buyer's rights in respect of any
right or obligation which the Seller has warranted to be assignable or capable
of performance by the Buyer without Third Party Consent.

 

11.employees

 

11.1The parties agree that the sale and purchase under this agreement will
constitute a relevant transfer for the purposes of the TUPE Regulations and,
accordingly, that it will not operate so as to terminate the contracts of
employment of any of the Employees. Those contracts will be transferred to the
Buyer under the TUPE Regulations with effect from the Completion Date.

 

14

 

 

11.2The Seller undertakes to the Buyer:

 

11.2.1that it has complied with, and will up to and including the Completion
Date, comply with all of its legal obligations to the Employees or any body
representing them (notwithstanding that those obligations would transfer to the
Buyer on Completion under the TUPE Regulations);

 

11.2.2that it has paid and will pay all sums due to or in relation to the
Employees in respect of the period up to and including the Completion Date
(whether arising under common law, statute, equity or otherwise) including all
salaries, wages, employee bonus or commission, expenses, National Insurance and
pension contributions, liability to Taxation, and other sums payable in respect
of any period up to the Completion Date;

 

11.2.3that it has complied and will comply in all respects with its obligations
under regulation 11 of the TUPE Regulations;

 

11.2.4save as Disclosed, that there are no sums owing to or from any Employee
other than reimbursement of expenses for the current quarter and commission and
wages for the current salary period;

 

11.2.5that it will prior to the Completion Date comply in all respects with
regulation 13 of the TUPE Regulations (save insofar as any failure by the Buyer
to comply with its obligations under Regulation 13(4) of the TUPE Regulations
results in the Seller being unable to comply with its obligations under
Regulation 13 of the TUPE Regulations) (and that it has provided and will
provide to the Buyer such information as the Buyer may reasonably request in
writing in order to verify that compliance);

 

11.2.6that it has not (other than in the normal course of business, which shall
include, without limitation, any salary increases made following the annual
salary review) in the last 12 months altered and will not alter (whether to take
effect before, on or after the Effective Time) any of the terms of employment or
engagement of any of the Employees (without the prior written consent of the
Buyer);

 

11.2.7that it has not terminated and will not terminate or take any steps to
terminate (constructively or otherwise) the employment of any of the Employees
without the prior written consent of the Buyer (save that this undertaking shall
not apply to any constructive dismissal which arises from any measures proposed
by the Buyer or any deemed dismissal under Regulation 4(9) of the TUPE
Regulations);

 

11.2.8that it has not (other than in the normal course of business) in the last
6 months transferred and will not transfer any of the Employees from working
within the Business, it has not induced and will not prior to the Completion
Date induce any Employee to resign their employment in the Business, and it has
not agreed and will not agree to transfer any Employee from the Business prior
to the Completion Date (without the prior written consent of the Buyer);

 

11.2.9that it has not within the last six months and will not, without the prior
written consent of the Buyer, employ, engage or transfer any person who is not
an Employee to work in the Business; and

 

15

 

 

11.2.10to indemnify the Buyer and keep the Buyer fully and effectively
indemnified on demand from and against all Losses (including any liability to
Taxation and, subject to clause 11.4, any liability arising from a settlement as
well as a ruling or determination by an employment tribunal or court) which the
Buyer may suffer, sustain, incur, pay or be put to arising from or in connection
with:

 

(a)any failure by the Seller to comply with its obligations under this clause
11.2; or

 

(b)the termination of any of the Employees' employment by the Seller on or
before the Effective Time; or

 

(c)any failure by the Seller, on or before the Effective Time, to comply with
its legal obligations in respect of any of the Employees; or

 

(d)any failure by the Seller, on or before the Effective Time, to comply with
its legal obligations in respect of any employee of the Seller other than the
Employees whose employment transfers to the Buyer by virtue of the TUPE
Regulations (and, for the avoidance of doubt, in these circumstances references
to Employees in the other parts of this clause 11.2 which confer a benefit on
the Buyer will (unless the context otherwise requires) be deemed to include
those employees of the Seller); or

 

(e)any act or omission before the Effective Time which, by virtue of the TUPE
Regulations, is deemed to be an act or omission of the Buyer; or

 

(f)the Seller's failure to comply with its obligations under regulation 13 of
the TUPE Regulations (save to the extent that such failure arises out of the
Buyer's failure to provide information to the Seller pursuant to Regulation
13(4) of the TUPE Regulations); or

 

(g)any liability for contravention of the Equal Pay Legislation resulting from a
comparison of the terms and conditions of employment on or before the Effective
Time of any Employee with the terms and conditions of employment on or before
the Effective Time of any employee of the Seller who did not transfer to the
Buyer or of any Employee, in respect of the period up to the Effective Time.

 

11.3If any contract of employment or collective agreement not disclosed to the
Buyer has effect or is alleged to have effect as if originally made between the
Buyer and any person or body or their representatives as a result of the
provisions of the TUPE Regulations or otherwise:

 

11.3.1the Buyer may terminate that contract within 30 days of receiving
notification of such an allegation or notification that a court or tribunal has
determined such a contract to have such effect; and

 

11.3.2the Seller will indemnify the Buyer and keep the Buyer fully and
effectively indemnified on demand from and against all Losses (including any
liability to Taxation and, subject to clause 11.4, any liability arising from a
settlement as well as a ruling or determination by an employment tribunal or
court) that the Buyer may suffer, sustain, incur, pay or be put to:

 

(a)by reason of, on account of or arising out of that termination; or

 

16

 

 

(b)arising from that contract or collective agreement in respect of the period
before the Effective Time and for the period after the Effective Time up to
receipt of notification of such an allegation or notification that a court or
tribunal has determined such a contract to have such effect, if the Buyer does
not terminate that contract or collective agreement.

 

11.4Pursuant to clauses 11.2 and 11.3 above, the Seller shall indemnify the
Buyer on demand from and against any liability arising from a settlement entered
into with any Employee (or any employee of the Seller other than the Employees
whose employment transfers to the Buyer by virtue of the TUPE Regulations)
subject at all times to the following conditions:

 

11.4.1the Buyer shall notify the Seller of any allegation or claim which could
result in the Seller becoming liable to indemnify the Buyer under clauses 11.2
or 11.3 within 14 days of being notified of such allegation or claim and shall
promptly provide the Seller with such information as it may reasonably request
concerning such claim or allegation;

 

11.4.2the Buyer shall not make any settlement or compromise in respect of such
allegation or claim whereby the total value of any ex-gratia payment and
contribution to legal fees provided to the employee in such settlement exceeds
the sum of £30,000 without the prior approval of the Seller, such approval not
to be unreasonably withheld or delayed.

 

11.5The Seller will, on request by the Buyer and at the Seller's expense,
provide to the Buyer such information or documents as the Buyer may reasonably
require relating to the terms of employment, pension and life assurance
arrangements, health benefits, welfare or any other matter concerning any of the
Employees or any trade union, employee representative or body of employees or
their representatives or relating to collective agreements or collective or
individual grievances.

 

11.6The Buyer will indemnify the Seller and keep the Seller fully and
effectively indemnified on demand from and against any Losses arising from:

 

11.6.1any act of the Buyer in relation to any Employee (including the
termination of such Employee's employment by the Buyer) after the Completion
Date;

 

11.6.2any claim by an Employee that they have been constructively dismissed
arising from any measures proposed or implemented by the Buyer (including where
such Employee resigns from their employment before the Completion Date);

 

11.6.3any failure by the Buyer to comply with its obligations under Regulation
13(4) of the TUPE Regulations; and

 

11.6.4any claim by an Employee under Regulation 4(9) of the TUPE Regulations.

 

12.apportionments

 

12.1Except where liability for a periodical outgoing both in respect of the
period before and after the Completion Date is expressly assumed or retained by
the Buyer or the Seller under this agreement, the Seller will be liable for
those periodical outgoings of the Business or related to the Assets which are
attributable to the period ending at the Completion Date, and the Buyer will be
liable for those periodical outgoings of the Business or related to the Assets
which are attributable to the period starting immediately after the Completion
Date, such periodical outgoings shall be included and the relevant adjustments
made in the Completion Accounts. For the purposes of this clause, periodical
outgoing includes rates and non-customer rebates, insurance, salaries, wages,
entitlement to paid holiday employee bonus or commission, expenses, National
Insurance and pension contributions and liability to Taxation. All rents,
licence fees, royalties and other periodical receipts (other than the Book
Debts) of the Business or related to the Assets will be apportioned between the
Seller and the Buyer in the same way.

 

17

 

 

12.2As soon as possible and in any event on or before the date falling 20
Business Days after Completion (the Apportionment Statement Deadline), the
Seller and the Buyer will together prepare an agreed statement of any items
which are required to be apportioned between them or paid in order to give
effect to clauses 12.1 to 12.3. Each party will promptly supply the other with
any information reasonably required by that other for the purposes of preparing
or verifying that statement. For the purposes of clauses 12.2 and 12.3 the
parties will agree a monetary value for any benefit paid or received otherwise
than in cash. If that statement is not agreed and prepared by the Apportionment
Statement Deadline, either party may require that any matter which is in dispute
be determined, and a final statement adjusted only to take account of the
matters determined by the Expert be prepared, by the Expert under clause 14.

 

12.3Once the statement is agreed and prepared under clause 12.2 or (as the case
may be) is prepared by the Expert and notified in writing to the Seller and the
Buyer under clause 12.2, the parties shall ensure that any net liability for
periodical outgoings owed by one party to the other will be included in the
Completion Account adjustments.

 

12.4Nothing in this clause 12 will make any party liable more than once in
respect of any matter.

 

13.COMPLETION ACCOUNTS

 

13.1As soon as possible after Completion and in any event on or before the date
falling 20 Business Days after Completion (the Completion Accounts Deadline),
the Seller will procure that the Completion Accounts are prepared and sent to
the Buyer.

 

13.2The Completion Accounts must be prepared in accordance with Schedule 8 and
include:

 

13.2.1a balance sheet of the Company as at the close of business on the date of
Completion and a profit and loss account of the Company for the period from and
excluding the Accounts Date up to and including the date of Completion in the
format set out in Part B of Schedule 8; and

 

13.2.2a calculation and identification of the amount of Net Asset Value, a pro
forma for which is included in Part B of Schedule 8. If there is any
inconsistency or conflict between the definition of Net Assets and the
pro-forma, the definition will prevail.

 

13.3The Buyer may on or before the date falling 20 Business Days after
submission to it of the Completion Accounts (the Response Deadline), notify the
Seller in writing (the Response Notice) that it does not agree the Completion
Accounts setting out in reasonable detail the items in dispute and the
adjustments (with a suitable explanation) which, in the opinion of the Buyer is
required to be made. The items not identified in the Response Notice as being in
dispute will be deemed to be agreed. If no Response Notice is received by the
Seller on or before the Response Deadline, the Buyer will be deemed to have
accepted the Completion Accounts as being in accordance with this agreement and
the Completion Accounts, and the amount of the Net Asset Value stated in them,
will be final and binding on the parties.

 

18

 

 

13.4If a Response Notice is received by the Seller on or before the Response
Deadline, the Seller and the Buyer will have until the date falling 10 Business
Days after the date on which the Response Notice is received (the Resolution
Date) to agree the items in dispute and the amount of Net Asset Value. The
amount of Net Asset Value so agreed will (in the absence of fraud or manifest
error) be final and binding on the parties.

 

13.5If a Response Notice is given and the Net Asset Value does not become final
and binding under clause 13.4 by the Resolution Date, then the matters
outstanding or in dispute must be referred to the Expert for final decision in
accordance with clause 14of this agreement. The Expert will decide:

 

13.5.1the matters outstanding or in dispute and therefore, what revisions (if
any) are required to be made to the Completion Accounts in order for them to
comply with this clause 13; and

 

13.5.2the amount of the Net Asset Value.

 

13.6Each party must procure (so far as they are able) that the Seller and the
Buyer and their respective accountants are given any documents and information
as are reasonably required by the other (and not including advice on the
Completion Accounts given to a party by its own accountants) for the purpose of
preparing or reviewing the Completion Accounts and access on reasonable notice
and during normal working hours to relevant personnel, records and information
in the control of the relevant party.

 

13.7The Seller and the Buyer will each pay the costs of their own accountants.

 

13.8No claim which the Buyer may have against the Seller in respect of any
breach of any of the Warranties or any other provision of this agreement will be
affected, waived or limited by the determination of Net Asset Value under this
agreement.

 

14.REFERENCES TO EXPERT

 

14.1Any matter or dispute which, under the terms of this agreement, is to be
determined under this clause 14 will be determined by an independent firm of
chartered accountants appointed under this clause (the Expert).

 

14.2The Seller and the Buyer will use reasonable endeavours to agree the
identity of the Expert and terms of engagement complying with this agreement
with that person by no later than the date 20 Business Days after either of the
Buyer or the Seller first requests the other to approve a named firm for the
purpose and provides draft terms of engagement of that firm. If terms of
engagement have not been signed by or on behalf of that firm, the Seller and the
Buyer by that date, either the Buyer or the Seller may apply to have the Expert
chosen by the President of the Institute of Chartered Accountants in England and
Wales. The Seller and the Buyer will cooperate in good faith to agree terms of
engagement complying with this agreement with the firm chosen (the Terms) by no
later than 15 Business Days after the date on which the terms of engagement of
the firm chosen by the President are received by both of them. Neither will
unreasonably withhold consent to the terms of engagement of the firm chosen.

 

19

 

 

14.3If the Seller or the Buyer fails to sign Terms, the firm chosen will be
deemed to have been appointed on the Terms (if any) signed by the other and all
the parties to this agreement will be bound by the terms of the appointment and
able to enforce them as if they had been signed by them. The party which signs
the terms (absent its proven fraud or wilful default) will not be liable to any
of the other parties or any other person by reason of or otherwise in relation
to that appointment. Without limiting the signing party's ability to agree the
terms, the parties agree that the terms may (if the party which signs them deems
fit) contain an indemnity in favour of the Expert and cap on the Expert's
liability in terms not materially more onerous than typical terms agreed by the
firm in question for expert determination instructions on transactions of a
similar nature.

 

14.4The Expert will act on the following basis:

 

14.4.1as an expert and not as an arbitrator and his written determination will
be final and binding on the parties (save in the event of fraud or manifest
error, in which case the error must be rectified as soon as practical) and the
Expert will not be required to give reasons for his decision;

 

14.4.2the Expert will only be required to decide the matters which this
agreement provides should be decided by the Expert under this clause and not any
additional or separate issues subsequently raised by the parties;

 

14.4.3the Expert will provide his decision and any calculation, statement or
accounts to be provided by the Expert in writing to the parties on or before the
date falling 20 Business Days after the date of the Experts' engagement;

 

14.4.4the Seller and the Buyer may make representations to the Expert in writing
(and each will copy their representations to the other party); and

 

14.4.5except as set out in this clause 14, the Expert may decide on the
procedure to be followed in reaching his decision.

 

14.5The parties will each use all reasonable endeavours to co-operate with the
Expert to enable the decision to be reached in the time provided in this
agreement. They will give the Expert all facilities, information and access to
their respective premises and personnel, papers, books, accounts and records as
the Expert may reasonably require for the purposes of the Expert's decision. If
any party does not comply with any request within any time specified by the
Expert, the Expert may make any assumption for the purposes of giving a decision
under this agreement, including any decision to costs, as the Expert may decide.

 

14.6The costs of the Expert (including the costs and fees of any advisers
appointed by the Expert) will be shared equally by the Buyer on the one hand and
the Seller on the other, unless the Expert decides otherwise.

 

15.Right of set-off

 

15.1If the Buyer has any claim against the Seller under this agreement, the
Buyer may apply all or any part of any amount payable to the Seller under this
agreement against and in satisfaction of any amount due in respect of that
claim. This does not limit any other right of the Buyer in respect of any
claim(s).

 

15.2If the Seller has any claim against the Buyer under this agreement, the
Seller may apply all or any part of any amount payable to the Buyer under this
agreement against and in satisfaction of any amount due in respect of that
claim. This does not limit any other right of the Seller in respect of any
claim(s).

 

20

 

 

16.ANNOUNCEMENTS and CONFIDENTIALITY

 

16.1Immediately after Completion the Seller and the Buyer will jointly send (at
the Buyer's expense) a statement in the Agreed Form (the Announcement
Statement), signed on behalf of each of them, to each customer, supplier or
contact of the Business as the Buyer requests.

 

16.2Immediately after execution of this agreement the Seller and the Buyer will
jointly announce the transaction in the Agreed Form.

 

16.3No party will otherwise make any announcement relating to the existence,
terms or subject matter of this agreement without prior written approval, in the
case of the Seller , by the Buyer or, in the case of the Buyer, by the Seller.

 

16.4The Seller will not and will procure that no other members of the Seller's
group or AB’s group will disclose any Business Information to any person or
enable any person to become aware of any Business Information or make use of any
Business Information.

 

16.5The Seller undertakes to the Buyer to keep confidential all information
which they have acquired about the Buyer's group (and to use the information
only for the purposes contemplated by this agreement).

 

16.6The Buyer undertakes to the Seller and AB to keep confidential all
information acquired by the Buyer about the Seller and AB or any other members
of the Seller's group or AB’s group (and to use the information only for the
purposes contemplated by this agreement).

 

16.7The obligations of confidence set out in this clause do not apply to the
extent that disclosure is required by law or to give effect to this agreement or
where the information has become public otherwise than as a result of its
wrongful disclosure to any person. The Seller undertakes to supply the Buyer
with any information about itself or any other member of the Seller's group as
the Buyer may reasonably require for the purposes of complying with any legal or
regulatory requirement.

 

17.RESTRICTIve covenants

 

17.1In this clause 17:

 

Capacity means as agent, consultant, director, employee, owner, shareholder or
in any other capacity;

 

Customer means any Person who or which at any time during the Relevant Period
(i) was provided with services by the Seller in relation to the Business; or
(ii) was in the habit of dealing with Seller in relation to the Business;

 

Client means any person who or which at any time during the Relevant Period (i)
was provided with the services by the Seller in relation to the Business; (ii)
had been in communication with any Employee in relation to using the services of
the Business; or (iii) any individual whose name and contact details were listed
on the Client Database or any other record held by the Business;

 

Investment means any holding as a bona fide investment of not more than three
per cent of the total issued share capital in any company whether or not its
shares are listed or dealt in on any recognised investment exchange, as defined
in section 285 of the Financial Services and Markets Act 2000 provided that
company does not carry out a business similar to or competitive with the
Business at the relevant time;

 

21

 

 

Key Employee means any Employee who immediately before Completion was employed
or any other Person employed or engaged in the Business during the Relevant
Period who had access to Business Information (which is secret or confidential)
or who could materially damage the interests of Business if they were involved
in any Capacity in any business which competes with the Business;

 

Person means any person, firm, company or entity;

 

Prospective Customer means any Person to whom or which, during the period of six
months before Completion, the Seller had in relation to the Business submitted a
tender, made a pitch or presentation or with whom or which it was otherwise
negotiating for the supply of goods or services or who was on the Customer
Database; and

 

Relevant Period means the period of 12 months ending on Completion.

 

17.2The Seller and AB covenant with the Buyer that the Seller will not and will
use reasonable endeavours to procure that the other members of the Seller's or
AB's group will not:

 

17.2.1for 24 months following Completion be engaged, concerned or involved in
any Capacity with any business which is (or intends to be) in competition with
the Business in the United Kingdom;

 

17.2.2for 12 months following Completion solicit or endeavour to entice away
from the Buyer the business or custom of a Customer or Prospective Customer with
a view to providing services to that Customer or Prospective Customer in
connection with any business which is (or intends to be) in competition with the
Business or otherwise induce, solicit or entice or endeavour to induce, solicit
or entice any Customer to cease conducting, or reduce the amount of, business
with the Buyer in relation to the Business or discourage or prevent any
Prospective Customer from conducting business with the Buyer in relation to the
Business in the United Kingdom;

 

17.2.3for 12 months after Completion be involved with the provision of services
to, or otherwise have any business dealings with, any Customer or Prospective
Customer in the course of any business which is in competition with the Business
in the United Kingdom;

 

17.2.4for 12 months following Completion offer to employ or engage or otherwise
endeavour to entice away from the Buyer any Key Employee (whether or not that
person would breach their contract of employment or engagement); and/or

 

17.2.5for 12 months following Completion employ or engage or facilitate the
employment or engagement of any Key Employee (whether or not that person would
breach their contract of employment or engagement) in any business which is in
competition with the Business.

 

17.3The covenants in clause 17.2 are intended for the benefit of the Buyer and
apply to actions carried out by the Seller or any member of the Seller's group
in any capacity and whether directly or indirectly, on the Seller's or any
member of the Seller's group own behalf, on behalf of any other person or
jointly with any other person.

 

22

 

 

17.4No restriction in clause 17.2 will prevent the Seller or any member of the
Seller's group from:

 

17.4.1holding an Investment; or

 

17.4.2being engaged or concerned in any business carried on in geographical
areas where that business is not in competition with the Business.

 

17.5The restrictions in clause 17.2 are separate from any other agreement or
arrangement with the Seller and termination of any of those agreements or
arrangements will not affect the enforceability of the restrictions in clause.

 

18.TERMINATION OF CERTAIN ARRANGEMENTS WITH THE SELLER

 

Except as otherwise provided in this agreement or in the Transitional Services
Agreement, with effect from the Completion Date all arrangements to which the
Seller or any member of the Seller's group is a party relating to the provision
of management, administration, computer, insurance, personnel, accounting, legal
or similar services in relation to the Business and the Assets (insofar as they
have been provided up to the Completion Date) will cease without any further
liability or obligation on the Buyer.

 

19.data protection

 

Notwithstanding any other provision of this agreement, the Buyer agrees with the
Seller that, on receipt of the Customer Database, Client Database and Employee
Database on Completion, it will send a fair processing notice to each customer
of the Business and each Employee identified in the Customer Database, Client
Database and Employee Database respectively within 10 Business Days of
Completion.

 

20.further assurance and other Obligations after COMPLETION

 

20.1The Seller agrees (at its expense) to promptly execute and deliver any
document or do anything which the Buyer may reasonably require at or after
Completion to give full effect to the provisions of this agreement, including
to:

 

20.1.1vest in the Buyer (or as it directs) the legal and beneficial ownership of
the Business and the Assets; and

 

20.1.2enable the Buyer (or as it directs) to obtain any permits, consents,
approvals, accreditations, licences, certificates, registrations or other
authorisations required in connection with the Business after the Completion
Date.

 

20.2The Seller will (and will procure that any other member of the Seller’s
group will) preserve in good order all information, records (including, without
limitation, all Taxation records) and other documents relating to the Business
and the Assets which have not been handed to the Buyer under this agreement for
a period of at least six years following Completion and upon reasonable notice
by the Buyer make that information and those records and documents available
during normal business hours for inspection by the Buyer and/or its employees,
agents and representatives and allow the Buyer and/or those employees, agents
and representatives to take copies of them.

 



20.3Subject always to the provisions of this agreement, all money or other items
belonging to the Buyer, which are received by the Seller on or after the
Completion Date in connection with the Business or any of the Assets, will be
held on trust for the Buyer and will be paid or delivered promptly to the Buyer.

 

23

 

 

20.4Subject always to the provisions of this agreement, all money or other items
belonging to the Seller, which are received by the Buyer on or after the
Completion Date in connection with the Business or any of the Assets, will be
held on trust for the Seller and will be paid or delivered promptly to the
Seller.

 

20.5If after Completion the Seller or any other member of the Seller's group
receives any notices, enquiries, orders, complaints or claims relating to the
Business, the Seller will ensure that full details are immediately given to the
Buyer. The Seller will (and will procure that all other members of the Seller's
group will) promptly advise the person, firm, company or entity making any order
or enquiry that the Buyer is now carrying on the Business in succession to the
Seller. The Seller will, at its own cost and expense, provide all reasonable
assistance to the Buyer to assist the Buyer to resolve amicably any of those
complaints or claims arising in respect of any act or omission occurring before
the Completion Date, but will not itself attempt to resolve any of those
complaints or claims if to do so might reasonably be expected to damage the
business interests of the Buyer to the extent that it relates to any obligations
which the Buyer has elected to perform under clause 9.7.

 

21.value added tax

 

21.1The Purchase Price is exclusive of VAT. If the Purchase Price constitutes
the whole or part of the consideration for a taxable supply by the Seller to the
Buyer, the amount of that payment will be increased by an amount equal to the
VAT chargeable in respect of that supply provided that the Seller issues the
Buyer with a valid VAT invoice in respect of the supply.

 

21.2The Seller and the Buyer consider that the sale of the Business and the
Assets by the Seller to the Buyer is one to which the provisions of article 5 of
the Value Added Tax (Special Provisions) Order 1995 (article 5) applies and the
Seller and the Buyer agree to use all reasonable endeavours to secure that the
sale is treated as neither a supply of goods nor a supply of services under
article 5.

 

21.3The Seller warrants to the Buyer that:

 

21.3.1the Business is a business activity for the purposes of VAT and is capable
of separate operation;

 

21.3.2the Assets are legally and beneficially owned by the Seller, are used for
the purposes of the Business and are the Seller's business assets;

 

21.3.3the Assets are capable of being used by the Buyer to carry on the same
kind of business, whether or not as part of any existing business carried on by
the Buyer, as carried on by the Seller immediately before Completion;

 

21.3.4the Seller is a taxable person for the purposes of VAT;

 

21.3.5there has been no break in the normal trading pattern of the Business at
any time in the last six months;

 

21.4The Buyer warrants to the Seller that:

 

21.4.1the Buyer is, or immediately after Completion will become, a taxable
person; and

 

24

 

 

21.4.2the Assets are to be used by the Buyer in carrying on the same kind of
business as the Seller.

 

21.5If, after Completion, HMRC issues a decision to the effect that the
transaction provided for by this contract constitutes or includes a supply of
goods and/or services for the purposes of VATA, or if the Seller is otherwise
assessed to VAT in relation to the transaction, the Buyer will immediately, on
being notified by the Seller of such decision or assessment and upon receipt of
a valid VAT invoice, pay the Seller sums equal to the VAT which is attributable
to the sale upon receipt of a valid VAT invoice together with any interest,
penalty or surcharge which is imposed on the Seller (or the representative
member of the Seller's VAT Group) by HMRC as a result of any breach of any
obligation or warranty made by the Buyer in this contract.

 

21.6If the Buyer makes any payment or any increased payment in respect of VAT
under this clause and it subsequently transpires that the amount of the VAT
chargeable is less than the amount paid or increased amount paid by the Buyer or
that the transaction in respect of which the payment was made or increased
payment was made and which was regarded to be a supply or deemed supply for VAT
purposes is not such a supply, the Seller will pay the Buyer, on demand, unless
the Seller has accounted to H M Revenue & Customs in respect of the payment or
the increased payment as output tax, in which case, within five Business Days of
the Seller obtaining a refund or the related credit for the overpayment of
output tax, an amount equal to the difference between the payment or the
increased payment made by the Buyer and the correct amount of VAT chargeable (if
any) in respect of the supply, transaction or event in question.

 

22.notices and SERVICE of proceedings

 

22.1Any notice or other communication given or made in connection with this
agreement must be in writing and in English.

 

22.2Any notice or other communication given or made in connection with this
agreement must be served by delivering it personally or sending it by pre-paid
first class post (pre-paid international recorded airmail if being sent to or
from a place outside the United Kingdom) or fax to the address and for the
attention of the relevant party set out in clause 22.3. Provided that it has
been correctly addressed as set out in clause 22.3, the notice or communication
will (in the absence of earlier receipt) be deemed to have been received:

 

22.2.1if delivered personally, at the time of delivery;

 

22.2.2in the case of pre-paid first class post, two Business Days after the date
of posting or in the case of airmail five Business Days after the date of
posting;

 

22.2.3in the case of fax, on completion of transmission.

 

Provided that if receipt would under this clause be deemed to occur outside 9.30
a.m. to 5.30 p.m. (London time) on a Business Day (Working Hours) the notice or
communication will instead be deemed to have been received at the start of the
next period of Working Hours.

 

22.3The addresses for service of the parties are:

 

Buyer:

 

For the attention of: Brendan Flood

 

25

 

 

Address: Suite 002 1 - 9 Hardwicks Square, Hardwicks Way, Wandsworth, London,
SW18 4AW

 

Fax number: 020 3194 4255

 

Seller:

 

For the attention of: Tim Hedger

 

Address: Providian House , 16 - 18 Monument Street , London , EC3R 8AJ

 

AB:

 

For the attention of: Dag Sundstrom or the Managing Director

 

Address: Kungsgatan 57A, Box 207, SE101, 24 Stockholm, Sweden

 

or any other address or fax number in the United Kingdom as may be notified by
at least five Business Days' notice in writing from time to time by the relevant
party to the other parties in accordance with this clause 22.

 

22.4For the avoidance of doubt, notice given under this agreement will not be
validly given if sent by electronic means or in electronic form (each as defined
in section 1120 of the Companies Act), except that it may be validly given if
sent by fax.

 

22.5AB irrevocably appoints the Seller's Solicitors as its agent to receive on
its behalf in England and Wales service of any proceedings arising out of or in
connection with this agreement. Service will be deemed completed on delivery to
that agent (whether or not it is forwarded to and received by its principal). If
for any reason that agent ceases to be able to act as agent or no longer has an
address within England or Wales, AB will immediately appoint a substitute and
give notice to the other parties of the new agent's name and address within
England or Wales. Nothing in this agreement affects the right to serve process
in any other manner permitted by law.

 

22.6Service on the Seller's Solicitors by the Buyer of any notice required or
permitted to be given under this agreement or any Service Document will be
deemed to be sufficient and proper service on the Seller and/or AB, as
appropriate.

 

23.Costs and stamp duty

 

23.1Except as otherwise expressly provided in this agreement, each party will
pay its own costs and expenses incurred in relation to the negotiation,
preparation and implementation of this agreement and the documents referred to
in it.

 

23.2The Buyer will pay all stamp duty and stamp duty land tax payable on the
transfers of the Assets.

 

24.Assignment and Successors

 

24.1This agreement is binding on and will enure for the benefit of the parties'
successors in title.

 

24.2The Seller may not assign, transfer, charge or deal with this agreement or
all or any part of the benefit of, or its rights and benefits under, this
agreement, except with the prior written consent of the Buyer, such consent not
to be unreasonably withheld or delayed, or sub-contract any or all of its
obligations under this agreement. The Seller is entering into this agreement
solely for its own benefit.

 

26

 

 

24.3The Buyer may disclose to a proposed assignee, information in its possession
relating to this agreement (including negotiations relating to it) and the other
parties to the extent that it is necessary to disclose that information for the
purpose of the proposed assignment, notwithstanding the provisions of clause 16.

 

25.Continuing agreement

 

This agreement (other than obligations which have already been performed) will
remain in effect after Completion.

 

26.Entire agreement

 

This agreement (together with the documents referred to in it) constitutes the
entire agreement between the parties with respect to the matters dealt with in
it and supersedes any previous agreement between the parties in relation to
them. Each party acknowledges that in entering into this agreement he or it has
not relied on any representation, warranty or undertaking except as expressly
set out in the agreement or in any document referred to in it. Nothing in this
agreement will, however, operate to limit or exclude any liability for fraud,
fraudulent misrepresentation, wilful deception or deliberate concealment.

 

27.remedies

 

Except as expressly provided to the contrary in this agreement, the rights and
remedies of any party under any provision of this agreement or in any document
referred to in it are in addition to and will not affect any other right or
remedy available to that party, whether under this agreement or any document
referred to in it, by statute, common law or otherwise.

 

28.Variation and Waiver

 

28.1No variation of any provision of this agreement or of any document in the
Agreed Form will be valid unless it is in writing and signed by all the parties.

 

28.2The failure to exercise or delay in exercising a right or remedy provided by
this agreement or by law does not constitute a waiver of the right or remedy or
a waiver of other rights or remedies. A waiver of a breach of any of the terms
of this agreement or of a default under this agreement does not constitute a
waiver of any other breach or default and will not affect the other terms of
this agreement. A waiver of a breach of any of the terms of this agreement or of
a default under this agreement will not prevent a party from subsequently
requiring compliance with the waived obligation.

 

28.3The Buyer may release or compromise the liability of the Seller or AB under
this agreement or grant to the Seller or AB time or other indulgence without
affecting the liability of the other under this agreement. The obligations of
the Seller and AB under this agreement are several.

 

28.4Except as expressly provided otherwise in this agreement, Completion will
not constitute a waiver of any breach of this agreement whether or not known at
the time of Completion.

 

27

 

 

29.Severable provisions

 

29.1If any provision of this agreement (including under clause 17) is void or
unenforceable in any jurisdiction then it will be severed from this agreement
insofar as it relates to that jurisdiction only and that invalidity or
unenforceability will not affect the other provisions of this agreement or the
relevant provision in any other jurisdiction which will remain in full effect.

 

29.2If any provision of this agreement (including under clause 17) is so found
to be invalid or unenforceable but would be valid or enforceable if some part of
the provision were deleted or the period, area or scope of application of the
provision were reduced, the provision in question will apply with any
modification(s) that may be necessary to make it valid and enforceable in the
relevant jurisdiction but will continue to apply without any modification in all
other relevant jurisdictions.

 

29.3The parties agree, in the circumstances referred to in clause 29.1 and if
clause 29.2 does not apply to attempt to substitute for any invalid or
unenforceable provision in respect of any jurisdiction in which it has been held
to be invalid or unenforceable a valid and enforceable provision which achieves
to the greatest extent possible the same effect as would have been achieved by
the provision which is invalid or unenforceable in that jurisdiction. The
obligations of the parties in the relevant jurisdiction under any invalid or
unenforceable provision of this agreement will be suspended while the parties
attempt to agree the substitution.

 

30.Payments

 

30.1If any payment of any amount required to be made under any provision of this
agreement is not paid on the due date, that amount will carry interest
calculated on a daily basis, after as well as before any judgment for it or the
liquidation of the paying party, at the Prescribed Rate from the due date until
the date of actual payment (both dates inclusive). That interest will be paid by
the payer on demand to the person entitled to payment.

 

30.2Any payment made to the Seller's Solicitors under the terms of this
agreement will be deemed to be made to the Seller (or other persons entitled to
the payment) and will absolutely discharge the Buyer from the obligation to make
the payment and the Buyer will not be liable to see to the application of it.

 

30.3Any amount paid by the Seller in respect of a breach of the Warranties will
to the extent permissible by law be deemed to reduce the Purchase Price payable
for the Assets by, and be a repayment of, that amount, provided that such
treatment does not cause the base cost or the acquisition cost of any Asset in
the hands of the Buyer to be treated as being less than zero.

 

31.withholding and grossing up

 

31.1All amounts payable by the Seller and/or AB under this agreement will be
paid free and clear of any deduction or withholding except only as may be
required by law. If any deduction or withholding is required by law, the Seller
and/or AB (as the case may be) must pay an amount which will, after that
deduction or withholding has been made, leave the Buyer with the same amount as
it would have been entitled to receive in the absence of the requirement to make
the deduction or withholding.

 

28

 

 

31.2If any amount payable by the Seller and/or AB to the Buyer under this
agreement is subject to Tax in the hands of the Buyer, the same obligation to
make an increased payment will apply in relation to that tax liability as if it
were a deduction or withholding required by law but so that this clause will not
apply to permit double recovery where the amount payable by the Seller and/or AB
under this agreement has already been increased to take account of the fact that
it will be subject to Tax in the hands of the Buyer.

 

32.THIRD PARTY RIGHTS

 

32.1The provisions of clause 5.7 are intended to benefit the Employees. Those
provisions will be enforceable by them to the fullest extent permitted by law
except that those provisions may be enforced by them only with the prior written
consent of the Buyer.

 

32.2The provisions of this agreement may be enforced by the parties' permitted
assigns, as set out in clause 24.

 

32.3Except as expressly stated otherwise in this agreement, no person other than
a party to this agreement has a right under the Contracts (Rights of Third
Parties) Act 1999 to rely on or enforce any term of it.

 

32.4Notwithstanding any provision of this agreement, this agreement (and any
provision of it) may be rescinded, amended or varied without the consent of any
third party and section 2(1) of the Contracts (Rights of Third Parties) Act 1999
will not apply.

 

33.Counterparts

 

This agreement may be executed in any number of counterparts, each of which will
be an original and all of which together will constitute the same instrument.
The agreement will not be effective until all the parties have executed at least
one counterpart.

 

34.Law and jurisdiction

 

This agreement and any non-contractual obligations arising out of or in
connection with it will be governed by and construed in accordance with English
law. The parties irrevocably submit to the exclusive jurisdiction of the English
Courts.

 

29

 

 

Schedule 1 - Assets

 

1.The Goodwill

 

2.The Contracts

 

3.The Business Information

 

4.The Records

 

5.Cash in Bank

 

6.The Book Debts

 

For the avoidance of doubt, the Assets being transferred under this agreement
shall not include any tax losses available to the Seller.

 

30

 

 

Schedule 2- Warranties

 

1.CAPACITY OF THE SELLER

 

1.1The Seller has taken all action necessary (including by obtaining all
necessary consents, waivers and licences) to, and the Seller has full power and
authority to, enter into and perform the obligations to be performed by the
Seller under this agreement and any document to be entered into by the Seller
under this agreement. Those documents, when executed, will constitute binding
and enforceable obligations in accordance with their terms.

 

1.2The execution and delivery of and the performance by the Seller of its
obligations under this agreement will not:

 

1.2.1result in a breach of, or constitute a default, under its constitution or
any agreement, instrument or arrangement to which the Seller is a party
(including the Contracts) or by which the Seller is bound; or

 

1.2.2result in a breach of any applicable law, rule or regulation or order,
judgement or decree of any court or governmental agency to which the Seller is a
party or by which the Seller is bound.

 

1.3The Business is not carried on by or for the benefit of any person other than
the Seller.

 

2.INSOLVENCY

 

2.1The Seller is not and no other member of the Seller's group which has an
interest in the Business or the Assets is insolvent, unable to pay its debts as
they fall due or has stopped or suspended payment of its debts.

 

2.2No Insolvency Proceedings have been commenced against the Seller or any other
member of the Seller's group which has an interest in the Business or the Assets
or any part of the assets, chattels, property or undertaking of the Seller or
any other member of the Seller's group which has an interest in the Business or
the Assets.

 

2.3There are no circumstances which would entitle any person to commence any
Insolvency Proceedings in relation to the Seller or any other member of the
Seller's group which has an interest in the Business or the Assets or any part
of the assets, chattels, property or undertaking of the Seller or any other
member of the Seller's group which has an interest in the Business or the
Assets.

 

2.4No other process has been initiated which could lead to the Seller or any
other member of the Seller's group which has an interest in the Business or the
Assets being dissolved and its assets being distributed among its creditors,
shareholders or other contributors or being struck off.

 

2.5No event has occurred causing, or which on intervention or notice by any
third party may cause, any floating charge created by the Seller or any other
member of the Seller's group which has an interest in the Business or the Assets
to crystallise over the Business or the Assets or any of them, nor any charge
created by the Seller or any other member of the Seller's group which has an
interest in the Business or the Assets to become enforceable over the Business
or the Assets or any of them, nor has any such crystallisation occurred and nor
is such enforcement in process.

 

31

 

 

3.MANAGEMENT ACCOUNTS

 

3.1In this paragraph 3, unless the context otherwise requires:

 

Management Accounts means the management accounts of the Seller in relation to
the Business for the period ended on the Management Accounts Date, a copy of
which is contained in the Disclosure Bundle; and

 

Management Accounts Date means 31 December 2013.

 

3.2The Management Accounts have been prepared with all due care and on a basis
consistent with the management accounts of the Seller in relation to the
Business prepared in the preceding year and (having regard to their format) are
not materially misleading. The cumulative profits, assets and liabilities of the
Business stated in the Management Accounts have not been materially misstated.

 

4.RECORDS

 

4.1All the accounts, books, registers, ledgers and other financial records
contained within the Records, whether or not held in written form:

 

4.1.1are in the exclusive ownership and possession of the Seller;

 

4.1.2have been fully, properly and accurately kept and completed;

 

4.1.3do not contain any material inaccuracies or discrepancies; and

 

4.1.4comply with the Companies Act 2006.

 

4.2No notice has been received or allegation made that any of the Records are
incorrect or should be rectified.

 

4.3All statutory records, including accounting records, required to be kept or
filed by the Seller in respect of the Business have been properly kept or filed
and comply with the requirements of the Companies Act and all other applicable
law.

 

4.4None of the Records or the systems control data or other information of the
Business are recorded, stored, maintained, operated or otherwise wholly or
partly dependent on or held by any means (including any electronic, mechanical
or photographic process whether computerised or not) which (including all means
of access to and from them) are not under the exclusive ownership and direct
control of the Seller in relation to the Business.

 

4.5Where any of the Records or the systems control data or other information of
the Business are kept on computer, the Seller is the owner of all hardware and
all software licences necessary to enable it to use any of the Records and the
systems control data and other information in the manner in which they have been
used before the date of this agreement, and the Seller does not share any such
hardware or software with any other person.

 

5.INTERESTS OF THE SELLER ETC

 



5.1None of the Seller, any other member of the Seller's group, any director or
shareholder of the Seller or any other member of the Seller's group or any
Associate of any of them, has any interest, direct or indirect, in any business
which has a close trading relationship with the Business, or which is or is
likely to compete with the Business.

 

32

 

 

5.2None of the Seller, any other member of the Seller's group, any director or
shareholder of the Seller or any other member of the Seller's group or any
Associate of any of them, has any interest, direct or indirect, in any of the
Contracts or in any Business Intellectual Property Rights (apart from the
interest which the Seller has in the Contracts and the Business Intellectual
Property Rights by reason of being the owner of the Business).

 

5.3The Business does not depend upon, use, or derive any benefit from, any
assets, facilities or services owned or supplied by the Seller and/or any other
member of the Seller's group and/or any director or shareholder of the Seller or
any other member of the Seller's group and/or any Associate of any of them which
are not being acquired under this agreement.

 

6.BOOK DEBTS

 

6.1No part of the amount shown in the Accounts in respect of debtors is
represented by debts which were, at that time, more than three months overdue
for payment. None of those debts has been deferred, subordinated or released on
terms that the debtor has paid less than the full value of his debt (except for
settlement discounts on the usual terms which have been disclosed to the Buyer
and subject to any provision for bad or doubtful debts in the Accounts) or has
proved to any extent irrecoverable or is now regarded as irrecoverable.

 

6.2The Disclosure Bundle contains a complete and accurate list of the Book Debts
as at the Effective Time.

 

6.3The Seller is not entitled to the benefit of any Book Debt otherwise than as
the original creditor and in the ordinary course of the Business. The Seller is
not, and has not agreed to become, a party to any factoring or discounting
arrangement in respect of the Book Debts.

 

6.4None of the Book Debts have been outstanding for more than three months from
the due date for payment. The Seller's revenue recognition policies in respect
of the Book Debts are in accordance with GAAP applicable at the Accounts Date
have been consistently applied by the Seller in identifying, listing and
calculating the Stock and the Book Debts.

 

6.5Since the Accounts Date, there has been no change in the manner or time of
issue of invoices and no unusual acceleration of the collection of Book Debts
having regard to the policies applied for such collection prevailing in the
financial period ended on the Accounts Date.

 

7.CREDITORS

 

7.1Since the Accounts Date the Seller has paid its creditors relating to the
Business within the times agreed with those creditors and, without limitation,
no debt owed by the Seller in connection with the Business has been outstanding
for more than 30 days from the date of invoice.

 

7.2The Seller is not obligated for any amount included in the Creditors
otherwise than as the original debtor.

 



7.3All amounts due from the Seller and included within the Creditors relate
exclusively to the Business, were properly incurred in the ordinary and usual
course of business, are not subject to dispute and are now due, owing and
payable. None of those amounts have been outstanding for more than 60 days from
the date of invoice.

 

33

 

 

8.OWNERSHIP AND POSSESSION OF THE ASSETS AND ENCUMBRANCES

 

8.1The Seller is the absolute legal and beneficial owner of the Assets and has
full power and authority to sell and transfer to the Buyer the full legal and
beneficial ownership of the Assets on the terms set out in this agreement.

 

8.2The Seller has possession and control of the Assets and the Seller has a good
title to the Assets. No distress, execution or other process has been levied on
any of the Assets, nor do any circumstances exist whereby any person may claim
entitlement to use and/or possession of any of the Assets in competition with or
in priority to the Seller.

 

8.3No Encumbrance (or agreement or commitment to grant any Encumbrance) is
outstanding against any part of the Business or the Assets and no claim has been
made by any person to be entitled to any Encumbrance mentioned above.

 

8.4The Seller has not disposed of, or agreed to dispose of, any of the Assets.

 

8.5None of the Assets are shared with another person (including any other member
of the Seller's group).

 

8.6The Seller has not, in relation to the Business or the Assets or any of them,
been party to any transaction with any third party or parties (including any
member of the Seller's group) which, in the event of a third party (including
any member of the Seller's group) going into liquidation or an administration
order or a bankruptcy order being made in relation to it or him, is likely to
constitute (in whole or in part), so far as the Seller is aware, a transaction
at an undervalue, a preference, an invalid floating charge or an extortionate
credit transaction or part of a general assignment of debts under sections 238
to 245 and/or sections 339 to 344 of the Insolvency Act 1986.

 

9.TRADING - GENERAL

 

9.1The Seller has carried on the Business in compliance with all applicable laws
and regulations and all documents to which it is, or has been, a party and the
Seller has the power.

 

9.2The Seller is not in relation to the Business a party to, nor have its
profits or financial position during the three years before the date of this
agreement been affected by, any contract or arrangement which is not of an
entirely arm's length nature.

 

9.3Save as expressly mentioned in this agreement, the Seller is not in relation
to the Business, nor has it agreed to become, the holder or beneficial owner of
any share, debenture, mortgage or security (or interest in them) or a member of
any joint venture, consortium, partnership or other unincorporated association
or a party to any arrangement for sharing commission, income, profits, losses or
expenses.

 

9.4The Business does not have any branch office, agency, place of business or
permanent establishment outside England nor does it have any significant assets
outside the United Kingdom.

 

9.5The Seller has not carried on the Business under or used any name other than
its full corporate name.

 

34

 

 

9.6None of the activities, contracts or rights of the Seller in relation to the
Business is invalid or unenforceable or in breach of any contract, covenant or
third party (including any member of the Seller's group) right or requires any
licence, authorisation or consent which has not been obtained on a permanent and
unconditional basis and the Seller is not liable to pay any royalty or similar
fee in connection with the Business.

 

9.7The Seller has not given any guarantee or warranty or made any representation
in respect any services supplied or contracted to be supplied, by it in the
Business save for any guarantee or warranty implied by law.

 

9.8All the standard terms and conditions on which the Seller supplies its
services in the Business are contained in the Disclosure Bundle.

 

10.TRADING - CUSTOMERS AND SUPPLIERS

 

10.1No single customer (a major customer) to the Business has accounted for more
than ten per cent of the invoiced amount of supplies to the Business of goods
and/or services in the financial year of the Seller ended on the Accounts Date
or during the period starting on the date after the Accounts Date and ending
with the date of this agreement. No major customer is likely to account for more
than ten per cent of the invoiced amount of supplies to the Business of services
during the period starting on the date after the Accounts Date and ending 12
months after that date.

 

10.2During the year before the date of this agreement the Business has not been
materially and adversely affected by the loss of any customer by any abnormal
factor not affecting similar businesses to a similar extent and the Seller is
not aware of any or circumstances prior to Completion (including the sale of the
Business and the Assets or any other matter contemplated under this agreement)
likely to give rise to any of these.

 

11.CONTRACTS AND OTHER OBLIGATIONS

 

11.1A copy of each Material Contract which is in writing is included in the
Disclosure Bundle and an original of each Material Contract which is in writing
is in the possession of the Seller.

 

11.2The Customer Contracts and the Supply Contracts are the only contracts,
agreements, engagements and arrangements of the Business (apart from any
employment contracts of any employees or officers and any contracts which the
Seller has entered into with a bank or other third party in respect of
overdraft, debt factoring, invoice discounting or other borrowings).

 

11.3The Material Contracts are the only material Customer Contracts.

 

11.4The Supply Contracts, details of which are set out in Schedule 6, are the
only material Supply Contracts.

 

11.5A copy of each Supply Contract which is in writing is included in the
Disclosure Bundle and an original of each Supply Contract which is in writing is
in the possession of the Seller.

 

11.6Apart from the Customer Contracts and the Supply Contracts, there are no
other contracts, agreements, engagements or arrangements which the Buyer
requires to enable it to carry on the Business in the same manner in which it
has previously been carried on by the Seller.

 

35

 

 

11.7The Seller is not party to any agreement, arrangement or practice which
restricts its freedom to carry on the whole or any part of the Business or to
use or exploit any of the Assets in the United Kingdom by any means as it may
from time to time think fit (including the manner in which the Business is now
carried on or the manner in which the Assets are now used or exploited).

 

11.8The Seller has not given or received any notice terminating any of the
Material Contracts and no event has occurred which would entitle the Seller or
any third party (including any member of the Seller's group) to terminate any
Material Contract or any benefit enjoyed under any Material Contract.

 

11.9The Seller has no knowledge of the invalidity of or grounds for termination,
rescission, avoidance or repudiation of any agreement, arrangement, obligation
or other transaction to which the Seller is or has been a party in connection
with the Business and/or the Assets and the Seller has not received any notice
of any intention to terminate, repudiate or disclaim any of those agreements,
arrangements, obligations or transactions.

 

11.10There is no subsisting dispute between the Seller and any other person in
relation to any Material Contract, and so far as the Seller is aware, there are
no circumstances which might give rise to any such dispute.

 

12.DISPUTES AND LITIGATION

 

12.1There are no court orders or unsatisfied judgments outstanding against the
Seller in relation to the Business and/or the Assets, no injunctions have been
granted against the Seller in relation to the Business and/or the Assets and the
Seller is not in relation to the Business and/or the Assets party to any
undertaking or assurance given to a court, tribunal, regulatory authority,
governmental agency or any other person in connection with the determination or
settlement of any claim or proceedings.

 

12.2Neither the Seller nor any of its officers nor any person for whose acts or
defaults the Seller may be vicariously liable is involved in any civil,
criminal, arbitration or mediation proceedings or dispute resolution process in
relation to the Business and/or the Assets. None of those proceedings or
processes, and no claims of any nature, are pending or threatened by or against
the Seller or any of those persons in relation to the Business and/or the Assets
or in respect of which the Seller is liable to indemnify any party concerned in
relation to the Business and/or the Assets.

 

12.3So far as the Seller is aware, there are no facts likely to give rise to any
of the proceedings, process or claims described in paragraph 12.2.

 

12.4The Seller is not in relation to the Business and/or the Assets the subject
of or engaged in, and there are no facts or circumstances (including the sale of
the Business and the Assets or any other matter contemplated under this
agreement) likely to cause it to be the subject of or engaged in, any
proceedings, investigations or enquiries by or before any governmental or
municipal department, commission, board, tribunal or other administrative,
regulatory, judicial or quasi-judicial agency (whether in the United Kingdom or
elsewhere).

 

13.INSURANCE

 

13.1All risks and liabilities which are normally or customarily insured against
by companies carrying on business similar to the Business (or against which a
prudent company carrying on business similar to the Business would insure) are
adequately insured against by the Seller. The Seller has taken out all insurance
policies which it is required by law to take out and all those policies are
fully effective.

 

36

 

 

13.2Those policies are fully effective and all premiums have been paid on time.

 

13.3No claim under any of those policies is outstanding and no event has
occurred which might be the subject of a claim under any of those policies or
which would or might be required under any of those policies to be notified to
the insurers under the terms of the policy.

 

14.CONSENTS AND COMPLIANCE

 

14.1The Seller has valid permits, authorities, licences and consents necessary
for it to carry on the Business effectively in the manner and in the places in
which it is now carried on, all of which are disclosed in the Disclosure Letter
and contained in the Disclosure Bundle. The Seller is not in breach of, or
default under, any of them and knows of no reason why any of them should be
suspended, altered, cancelled or revoked or the benefit of them should not
continue to be enjoyed by the Buyer or other owner for the time being of the
Business and the Assets or any part of them.

 

14.2So far as the Seller is aware, each of the Seller and its directors and
officers (in respect of their duties in relation to the Business) has performed
all obligations required to be performed by it or him with respect to the
Business, Employees and Assets and is not in breach of any law, regulation,
order, decree, judgment, contract, agreement, licence, obligation or restriction
of any nature binding on it or him or which affects the Assets or Employees or
the operation of the Business in any jurisdiction.

 

15.ANTI-CORRUPTION

 

15.1The Seller has not in relation to the Business at any time engaged in any
activity, practice or conduct which at the relevant time amounted to an offence
under the Bribery Act 2010 or which constituted or constitutes an offence under
any other bribery or anti-corruption law in any jurisdiction.

 

15.2No employee, agent, subsidiary or other person who performs or has performed
services for or on behalf of the Seller in relation to the Business has at any
time bribed another person (within the meaning of section 7(3) of the Bribery
Act 2010) intending to obtain or retain business or an advantage in the conduct
of the Business. The Seller has in place adequate procedures full details of
which are set out in the Disclosure Letter or contained in the Disclosure Bundle
designed to prevent those persons from undertaking bribery as described.

 

15.3None of the Seller or any employee, agent, subsidiary or so far as the
Seller is aware other person who performs or has performed services for or on
behalf of the Seller in relation to the Business is or has been the subject of
any investigation, enquiry or enforcement proceedings in relation to any offence
relating to corruption or bribery. No investigation, enquiry or proceeding
mentioned above has been threatened and there are no circumstances (including
the sale of the Business and the Assets or any other matter contemplated under
this agreement) which mean any of those investigations, enquiries or proceedings
are likely to arise.

 

37

 

 

16.COMPETITION

 

16.1In this paragraph 16, unless the context otherwise requires Competition Law
means the national and directly effective legislation of any jurisdiction which
governs the conduct of companies or individuals in relation to restrictive or
other anti-competitive agreements or practices (including, but not limited to,
cartels, pricing, resale pricing, market sharing, bid rigging, terms of trading,
purchase or supply and joint ventures), dominant or monopoly market positions
(whether held individually or collectively) and the control of acquisitions or
mergers.

 

16.2The Seller in relation to the Business is not engaged in any agreement,
arrangement, practice or conduct which amounts to an infringement of the
Competition Law of any jurisdiction in which the Seller conducts the Business
and no director of the Seller or any person for whose acts or defaults the
Seller may be vicariously liable in relation to the Business is engaged in any
activity which would be an offence or infringement under that Competition Law.

 

16.3The Seller in relation to the Business is not subject to any investigation,
inquiry or proceeding by any relevant government body, agency or authority in
connection with any actual or alleged infringement of the Competition Law of any
jurisdiction in which the Seller conducts the Business. No investigation,
inquiry or proceeding mentioned above has been threatened or are pending and
there are no circumstances (including the sale of the Business and the Assets or
any other matter contemplated under this agreement) likely to give rise to any
of those investigations, inquiries or proceedings.

 

17.DATA PROTECTION

 

17.1In this Schedule, the terms data controller, processing and personal data
will have the meanings given in the DPA.

 

17.2The Seller in relation to the Business has notified registerable particulars
under the DPA of all personal data held or processed by Seller in relation to
the Business and:

 

17.2.1has renewed those notifications and has notified any changes occurring in
between those notifications as required by the DPA;

 

17.2.2has paid all fees payable in respect of those notifications;

 

17.2.3the contents of those notifications are complete and accurate;

 

17.2.4copies of those notifications are contained in the Disclosure Bundle; and

 

17.2.5there has been no unauthorised disclosure of personal data outside the
terms of those notifications.

 

17.3No personal data has been transferred outside the European Economic Area.

 

17.4The Seller in relation to the Business has:

 

17.4.1complied in all respects with the Data Protection Act 1984 whilst it was
in force and the DPA;

 

17.4.2satisfied any requests for access to personal data;

 

17.4.3established the procedures necessary to ensure continued compliance with
the DPA; and

 

38

 

 

17.4.4complied with the requirements of the seventh principle of the DPA in
respect of any processing of data carried out by a data processor on behalf of
the Seller, including by entering into a written contract with the data
processor confirming that the data processor will only act on the instructions
of the Seller.

 

17.5The Seller in relation to the Business has not received any:

 

17.5.1notice or complaint under the DPA alleging non-compliance with the DPA
(including, without limitation, any information or enforcement notice, monetary
penalty notice or any transfer prohibition notice); or

 

17.5.2claim for compensation for loss or unauthorised disclosure of data; or

 

17.5.3notification of an application for rectification or erasure of personal
data,

 

and the Seller is not aware of any circumstances which may give rise to the
giving of any such notice or the making of any such notification.

 

17.6The performance of the terms of this agreement will comply in all respects
with the DPA.

 

17.7The Seller in relation to the Business has complied with its obligations
under the Privacy and Electronic Communications (EC Directive) Regulations 2003
in respect of the use of electronic communications (including e-mail, text
messaging, fax machines, automated calling systems and non-automated telephone
calls) for direct marketing purposes and the use of cookies.

 

18.EMPLOYEES AND CONSULTANTS

 

18.1The Employees are all employed by the Seller and work wholly or mainly in
the Business.

 

18.2No person is employed or engaged in the Business (whether temporarily or
permanently and whether under a contract of service or contract for services)
other than the Employees.

 

18.3The Seller has provided the Buyer with the information required under
regulation 11 of TUPE in relation to each of the Employees and shall notify the
Buyer of any changes in that information before the Completion Date.

 

18.4In respect of each of the Employees, the Seller has fully complied with its
obligations under regulation 13 of TUPE and section 188 of TULRCA to inform and
consult with trade union or other employee representatives on any matter
concerning or arising from this agreement or affecting the Employees (save
insofar as any failure by the Buyer to comply with its obligations under
Regulation 13(4) of the TUPE Regulations results in the Seller being unable to
comply with its obligations under Regulation 13 of the TUPE Regulations).

 

18.5No Employee has objected or indicated an objection to the transfer of the
Business to the Buyer.

 

18.6The Disclosure Bundle contains a list of Employees which fully and
accurately sets out in tabular form anonymised details of the Employees together
with full particulars of their terms and conditions of employment, including the
following:

 

18.6.1the entity employing or engaging them (if this is not the Seller);

 

39

 

 

18.6.2job description or job title (providing such title is sufficiently
self-explanatory as to the type of work undertaken by the worker);

 

18.6.3gender;

 

18.6.4date of birth;

 

18.6.5those particulars of employment that an employer is obliged to give to an
employee pursuant to section 1 of the Employment Rights Act 1996, including the
date on which continuous employment began, present remuneration (or, if the
remuneration is variable, the method of calculating the remuneration and the
average remuneration over the last 12 weeks) and the intervals at which
remuneration is paid, hours of work, place of work, notice period for
termination of employment or expiry date of fixed term contract (and if fixed
term, details of any previous renewals), holiday entitlement and holiday pay and
sick pay;

 

18.6.6bonus, commission, incentive arrangements and all other benefits (whether
contractual or discretionary);

 

18.6.7type of contract (whether full or part-time or other);

 

18.6.8retirement age, if any; and

 

18.6.9pensions and pension schemes.

 

18.7The Disclosure Letter includes anonymised details of all persons who are not
employees and who are providing services to the Business and the particulars of
the terms on which the individual provides services, including:

 

18.7.1the company which engages them, if any (if it is not the Seller);

 

18.7.2the remuneration of each individual and any benefits to which they are
entitled;

 

18.7.3the type of services provided by the individual;

 

18.7.4the number of hours each week committed to the Business; and

 

18.7.5the length of notice required to terminate each agreement or, if a fixed
term, the expiry date of the fixed term and details of any previous renewals.

 

18.8The Disclosure Bundle contains:

 

18.8.1anonymised copies of all contracts which apply to the Employees and any
other person engaged by the Seller in the Business;

 

18.8.2handbooks and any other policies, procedures or rules (including, but not
limited to, disciplinary and grievance procedures) and a summary of any
unwritten policies or procedures, whether or not contractual, which apply to any
Employee or any other person engaged by the Seller in the Business; and

 

18.8.3copies of all agreements or arrangements with any trade union, employee
representatives or body of employees or their representatives (whether binding
or not) and details of any unwritten agreements or arrangements which may affect
the Employees.

 

40

 

 

18.9The Disclosure Letter includes anonymised details of all Employees who are
on secondment, maternity, paternity, adoption, parental or other leave or who
are absent due to ill health or for any other reason.

 

18.10There are no home-working, part-time, job share, flexitime or flexible
working arrangements or early retirement schemes applicable to any of the
Employees.

 

18.11No offer of employment or engagement has been made by the Seller in
relation to the Business that has not yet been accepted, or which has been
accepted but where the employment or engagement has not yet started.

 

18.12No former employee or worker is currently subject to post termination
restrictions for the protection of the Business (save in relation to
confidentiality).

 

18.13There are no benefits provided by the Seller to any Employee or any other
person engaged by the Seller in the Business which could not be transferred to
or (without significant additional cost) replicated by the Buyer.

 

18.14There is no existing or proposed bonus, commission, profit-sharing scheme,
share option scheme, share incentive scheme or any other scheme or arrangement
under which any Employee is or would be entitled to participate in the profits
of the Business or any other business of the Seller or any other member of the
Seller's group or acquire shares in the Seller or any other member of the
Seller's group.

 

18.15There are no employee benefit trusts, family benefit trusts or similar
arrangements under which any Employee or any former officer, employee or worker
or any of their nominees or Associates may benefit in any form.

 

18.16There is no existing or proposed scheme (whether contractual or not) or any
custom or practice to provide payments or benefits on redundancy (in addition to
statutory redundancy pay) or other termination or on a change of control.

 

18.17There is no existing or proposed scheme (whether contractual or not) or any
custom or practice to provide payments or benefits in excess of the statutory
minimum in relation to maternity, paternity or adoption leave.

 

18.18There are no loans made to Employees or any other person engaged by the
Seller in the Business or guarantees provided by the Seller for the benefit of
an Employee or any other person engaged by the Seller in the Business.

 

18.19No variation has been made in the last 12 months to any of the terms of
employment of any Employee or to any of the terms of engagement of any other
person engaged by the Seller in the Business and nor has any future variation
been offered, promised, or agreed.

 

18.20There are no current negotiations for an increase in the remuneration or
benefits of any Employee or any other person engaged by the Seller in the
Business.

 

18.21No Employee or any other person engaged by the Seller in the Business has
received or has given notice, or is likely to receive or has indicated to the
Seller that they intend to give notice, to terminate their employment or
engagement (whether as a result of the parties entering into this agreement or
otherwise).

 

41

 

 

18.22All contracts of employment with any Employee (and all contracts for
services with any individual or company providing the services of an individual
or individuals) are terminable at any time on not more than three months' notice
without giving rise to any claim for damages or compensation (other than a
statutory redundancy payment or for unfair dismissal) or any liability on the
part of the Seller other than wages or commission.

 

18.23No Employee or any other person engaged by the Seller in the Business has
been off sick for a period of 21 days or more in any six-month period within the
last three years (whether or not consecutive) or is receiving or is due to
receive payment under any sickness, disability or permanent health insurance
scheme and there is no pending, threatened or likely claim for that such payment
and any and all such claims are covered by insurance.

 

18.24No Employee has any accrued but untaken or unsatisfied annual leave from
previous holiday years whether due to sickness, other absence or otherwise.

 

18.25There are no existing or likely disputes, claims or legal proceedings
(whether arising under contract, common law, statute or in equity or otherwise)
in which the Seller is engaged or involved or has been notified of in relation
to any of the Employees or any workers, former employees, former workers or
trade unions, staff associations, staff councils, works councils or other
organisations formed for a similar purpose.

 

18.26No disciplinary action (including dismissal, warnings, suspension, demotion
and performance management or monitoring) has been taken by the Seller against
any of the Employees within the previous two years.

 

18.27No grievance has been raised by any Employee within the previous two years.

 

18.28There are no amounts outstanding or promised to any Employees or any
workers, consultants or contractors (other than reimbursement of expenses,
commission and wages for the current salary period and holiday pay for the
current holiday year) or any liability incurred by the Seller which remains
un-discharged for breach of any employment (or other) contract, redundancy
payment (statutory or otherwise, including protective awards), compensation
under any employment legislation or regulations or for wrongful dismissal,
unfair dismissal, equal pay, discrimination or otherwise or for failure to
comply with any order for the re-instatement or re-engagement of any Employee or
former employee.

 

18.29The Seller has not incurred any liability for any failure to provide
information or to consult with Employees or any representatives of Employees,
staff associations, staff councils, works councils or any trade union.

 

18.30The Seller has not made or agreed to make a payment or provided or agreed
to provide a benefit to any Employee or any former director, officer, employee
or worker or to their dependants in connection with the actual or proposed
termination or suspension of employment or variation of employment contract.

 

18.31No questionnaire has been served on the Seller in relation to the Business
under any discrimination legislation.

 

18.32There are no existingor threatened inquiries or investigations affecting
the Seller or the Business or affecting any Employee or any other person engaged
by the Seller in the Business by the Equality and Human Rights Commission

 



18.33The Seller has, in relation to each of the Employees, complied with all its
obligations and duties whether arising under contract, statute, statutory
instrument, code of practice, collective agreement, at common law or in equity
or under any European treaty or law, whether legally binding or not. In
particular and without limitation, all contracts between the Seller and the
Employees comply with any relevant requirements of section 188 of the Companies
Act or section 319 of the Companies Act 1985.

 

42

 

 

18.34Save as disclosed there is no agreement or arrangement (including, but not
limited to any collective agreements) in existence between the Seller and any
trade union or any other body representing any Employees and the Seller does not
recognise any trade union or any other body representing any Employees.

 

18.35The Seller in relation to the Business has not received a request for
recognition pursuant to the TULRCA or to negotiate an agreement pursuant to the
Information and Consultation of Employees Regulations 2004 and the Seller is not
aware of any facts or circumstances that might give rise to any of those
requests.

 

18.36The Seller in relation to the Business has not been the subject of any
strike action or industrial action short of strike or other industrial dispute
in the last five years.

 

18.37In the period of one year preceding the date of this agreement, the Seller
in relation to the Business has not given notice of any redundancies to the
relevant Secretary of State or started consultations under Part IV of the
TULRCA.

 

18.38No subject access requests made to the Seller pursuant to the DPA by
Employees or any other person engaged by the Seller in the Business are
outstanding and the Seller has complied with the provisions of the DPA in
respect of all personal data and sensitive personal data held or processed by it
in relation to the Employees and any other person engaged by the Seller in the
Business.

 

18.39The Seller has maintained up-to-date, accurate and suitable records
regarding the employment of each of the Employees (including, without
limitation, details of terms of employment, remuneration, payments of statutory
or other sick pay and statutory maternity, paternity and adoption pay, income
tax, national insurance and social security contributions and any other levies
due on account of employment of each of the Employees, working time,
disciplinary, grievance and health and safety matters) and termination of
employment.

 

18.40The Seller has at all relevant times complied with all its obligations
under statute and otherwise concerning the health and safety at work of the
Employees or any other person engaged by the Seller in the Business and there
are no claims capable of arising or pending or threatened by any Employee or any
other person engaged by the Seller in the Business in respect of any accident or
injury which are not fully covered by insurance and there are no enforcement
proceedings or investigations notified or threatened by the Health and Safety
Executive.

 

18.41The Seller in relation to the Business has not been a party to a relevant
transfer (as defined in the Transfer of Undertakings (Protection of Employment)
Regulations 2006).

 

18.42No right to an early retirement pension on redundancy or other dismissal
existing before any relevant transfer to the Seller under the Transfer of
Undertakings (Protection of Employment) Regulations 1981 or the Transfer of
Undertakings (Protection of Employment) Regulations 2006 affects any Employee or
any person previously employed by the Seller in relation to the Business.

 

18.43The Seller has in relation to each of the Employees discharged fully its
obligations to pay the minimum wage under the National Minimum Wage Regulations
1999.

 

43

 

 

18.44All Employees subject to immigration control are employed in accordance
with the Immigration, Asylum and Nationality Act 2006 and where relevant the
Asylum and Immigration Act 1996 and any amendments thereto; as well as the
prevailing UK Immigration Rules and Policies.

 

18.45There are no agreements or arrangements with third parties (including any
member of the Seller's group) for the provision of staff to the Seller in
relation to the Business.

 

18.46No request for information has been served on the Seller in relation to the
Business under the Agency Workers Regulations 2010.

 

18.47None of the products or services supplied by the Seller in relation to the
Business is produced or provided by outworkers.

 

19.PENSIONS

 

19.1There are no pension or retirement benefit schemes operated by the Company.

 

20.PROPERTY

 

20.1The Property comprises the only land and buildings owned, occupied, or used
by the Seller in connection with the Business.

 

20.2The Seller has the authority and capacity to enter into the Licence to
Occupy and the Licence to Occupy shall, when executed, be binding on the Seller.

 

21.HEALTH AND SAFETY

 

21.1In this paragraph 21, unless the context otherwise requires:

 

Health & Safety Laws means all applicable laws, statutes, regulations,
subordinate legislation, bye-laws, common law and other national, international,
federal, European Union, state and local laws, judgments, decisions and
injunctions of any court or tribunal, codes of practice and guidance notes that
are legally binding and in force as at the date of this agreement to the extent
that they concern or apply to the health and safety of any person;

 

Health & Safety Matters means all matters relating to the health and safety of
any person, including any accidents, injuries, illnesses and diseases; and

 

Health & Safety Permits means any permits, licences, consents, certificates,
registrations, notifications or other authorisations required under any Health &
Safety Laws for the operation of the Business or concerning the Property.

 

21.2The Seller has obtained and complied at all times with all Health & Safety
Permits. All Health & Safety Permits are in full force and effect and are freely
transferable to the Buyer and there are no facts or circumstances (including the
sale of the Business and the Assets or any other matter contemplated under this
agreement) that may lead to the revocation, cancellation, suspension, variation
or non-renewal of or the inability to transfer any Health & Safety Permits to
the Buyer. The Seller knows of no reason (including the sale of the Business and
the Assets or any other matter contemplated under this agreement) why the
benefit of them should not continue to be enjoyed by the Buyer or other owner
for the time being of the Business and the Assets or any part of them after
Completion.

 

44

 

 

21.3The Business has at all times been operated in compliance with all Health &
Safety Laws and there are no facts or circumstances that may lead to any breach
of or liability under any Health & Safety Laws or any claim or liability in
respect of Health & Safety Matters.

 

21.4All information provided by or on behalf of the Seller to any relevant
enforcement authority, and all records, assessments, policies and data required
to be possessed and maintained by the Seller regarding the operation of the
Business and the Property under the provisions of any Health & Safety Laws, are
complete, accurate and not misleading.

 

21.5There are, and have been, no claims, investigations, prosecutions or other
proceedings against or threatened against the Seller or any of its directors,
officers or employees concerning accidents, injuries, illness, disease or any
other harm to the health and safety of employees, contractors or any other
persons caused by the operation of the Business or occupation of any part of the
Property or actual or alleged breaches of Health & Safety Laws or Health &
Safety Permits or otherwise and there are no facts or circumstances that may
lead to any of those claims, investigations, prosecutions or other proceedings.

 

21.6The Seller has not received any notice, communication or information from
any enforcement authority, including in the UK the Health and Safety Executive
or the relevant local authority (and their equivalent in any other
jurisdiction), any employees, any members of the public or any other individual
or entity concerning any breach of, or liability under, Health & Safety Laws or
Health & Safety Matters in respect of the Business or the Property.

 

22.TAXATION

 

22.1None of the Assets or the Business are liable to restraint, sale, mortgage,
confiscation or forfeiture (whether by virtue of non-payment or under payment of
Tax or duty or by virtue of non-compliance with any legislation or regulation
relating to any Tax or duty or otherwise howsoever).

 

22.2No Tax Authority is conducting any audit or investigation concerning the
Business or any Assets and the Seller has not received notice that any such
audit or investigation is pending or threatened. No dispute or enquiry exists
between the Seller and any Tax Authority whether in the UK or elsewhere and, so
far as the Seller is aware, none is contemplated at the date of this agreement.

 

22.3The Seller has complied in all material respects with all statutory
provisions, rules, regulations, orders and directions in relation to the
Business concerning VAT, PAYE and National Insurance including the making on
time of accurate returns and payments and the proper maintenance and
preservation of records, and the Seller has not been given any penalty, notice
or warning regarding them.

 

45

 

 

Schedule 3- Seller's limitations

 

1.In this Schedule, Claim means a claim for breach of any Warranty and Warranty
Claim means a claim for breach of any Warranty (other than the Tax Warranties).

 

2.No liability will attach to the Seller in respect of any Claim unless each
single Claim exceeds £1,000 and the aggregate amount of the liability of the
Seller in respect of all Claims exceeds £30,000, in which event the Seller will
be liable for the whole of that liability and not merely the excess.

 

3.The aggregate liability of the Seller in respect of all Claims (excluding any
interest, costs, and/or expenses relating to any of those claims) will not
exceed the sum of £375,000. In the event of a Claim being paid by the Seller and
then repaid (in whole or in part) under the provisions of paragraph 5 of this
Schedule then, to the extent repaid, the Claim will not constitute a Claim for
the purpose of this paragraph 3 with effect from the date of repayment to the
Seller.

 

4.A claim will be wholly barred and unenforceable and the Sellers will not be
liable in respect of any Claim unless written notice of that Claim specifying
(in reasonable detail) the matter giving rise to the Claim, the nature of the
Claim and, if known, an estimate of the amount claimed (on a without prejudice
basis) in respect of it is given to the Seller within:

 

4.1seven years from the date of Completion in the case of any Claim relating to
Tax or a claim under the Tax Warranties and the Seller may not plead the
Limitation Act 1980 in respect of that claim; or

 

4.2one year from the date of Completion in the case of any Warranty Claim.

 

5.If the Seller pays to the Buyer an amount in respect of a Claim and the Buyer
subsequently recovers from a third party (other than any Tax Authority) a sum
which is referable to that Claim, the Buyer must promptly repay to the Seller an
amount as is equal to the lesser of the amount recovered from the third party
and the amount the Seller paid to the Buyer minus all costs and expenses
incurred by the Buyer in recovering that amount from the third party and minus
any Tax payable by the Buyer on the amount recovered.

 

6.The Seller will, and will procure that all members of the Seller's group and
all of the agents and advisers, if any, of the Seller and all other members of
the Seller's group will, keep confidential all information which it receives
about the Buyer or its affairs or business as a result of this paragraph 6.

 

7.Nothing contained in the Disclosure Letter will limit the liability of the
Seller in respect of, and none of the limitations contained in this Schedule 3
will apply to, any breach of any of the Warranties contained in paragraphs 1, or
2 of Schedule 2.

 

8.

 

8.1Any Claim notified in accordance with paragraph 4 shall (if not previously
satisfied, settled or withdrawn) be deemed to have been withdrawn six months
after the date on which notice of the relevant Claim was given unless, prior to
that date, legal proceedings in respect of the Claim have been issued and duly
served on the Seller.

 

8.2The Seller will not be liable in respect of any Claim if and to the extent
that the matter giving rise to the Claim is Disclosed in the Disclosure Letter.

 

46

 

 

8.3The Seller shall have no liability in respect of a Claim if and to the extent
that such Claim is based on a contingent liability unless and until such
Liability becomes an actual Liability.

 

8.4The Seller shall have no liability in respect of any Claim if and to the
extent that proper allowance, adjustment, provision or reserve was made in the
Completion Accounts in respect of the matter or circumstances giving rise to the
Claim.

 

8.5If any sum is paid by or on behalf of the Seller in satisfaction of a Claim,
and the Buyer has or subsequently acquires a right to make recovery or claim
indemnity from any third party (including under any policy of insurance) in
respect of any matter giving rise to that Claim, the Buyer must promptly notify
the Seller of the right. The Buyer will, at the Seller’s cost and subject to the
Seller indemnifying and securing the Buyer to its reasonable satisfaction:

 

8.5.1take all reasonable steps to enforce against any relevant third party the
rights of the Buyer in respect of the matter giving rise to that Claim, keeping
the Seller fully informed of any action taken;

 

8.5.2not compromise or settle any Claim without the Seller’s consent, which must
not to be unreasonably withheld or delayed.

 

8.6If any sum is paid by or on behalf of the Seller in satisfaction of a Claim,
and the Buyer subsequently receives any benefit or makes any saving which is
referable to the matter giving rise to that Claim and which is capable of being
quantified in monetary terms to the satisfaction of the Buyer, including but not
limited to a reduction in Tax, then within 20 Business Days of making that
receipt or saving, the Buyer will pay the Amount Recovered to the Seller.

 

8.7For the purposes of this paragraph 7, the Amount Recovered will be equal to
so much of the benefit or saving made or received as does not exceed the amount
of the payment by or on behalf of the Seller in satisfaction of the relevant
Claim, together with so much of any interest or repayment supplement paid to the
Buyer in respect of the benefit or saving as corresponds to the proportion of
the benefit or saving accounted for under this paragraph, less any Tax payable
by the Buyer on that benefit, saving or interest and less all reasonable costs
and expenses of the Buyer in recovering that receipt or saving.

 

9.

 

9.1The liability of the Seller in respect of the same Claim shall be reduced by
the Amount Recovered, or extinguished if the Amount Recovered exceeds the amount
of the relevant Claim.

 

9.2On the Buyer becoming aware of any claim, action or demand against it which
will or might give rise to a Claim, the Buyer will:

 

9.2.1notify the Seller in writing of that claim, action or demand specifying in
as much detail as is possible the nature and amount of it as soon as reasonably
practicable provided that the Buyer will not incur any liability for its failure
to do so;

 

9.2.2have the conduct of the matter which is the subject of the Claim;

 

9.2.3not admit liability in respect of or settle or compromise that claim,
action or demand without the prior written consent of the Seller, which must not
be unreasonably withheld or delayed;

 

47

 

 

9.2.4take all reasonable steps, at the Sellers' cost, to mitigate or remedy the
matters complained of or to dispute, defend, appeal, settle or compromise that
claim, action or demand and any adjudication in respect of it, or to enforce the
rights of the Buyer in respect of that claim, action or demand against any
relevant third party, as the Seller may from time to time reasonably and
properly request, keeping the Seller fully informed of any action taken (subject
to the Buyer being fully indemnified and secured to the satisfaction of the
Buyer against all losses, costs, damages and expenses, including those of its
legal advisers incurred in connection with the claim).

 

9.3References to any claim, action or demand against the Buyer include the
assertion of any right to it, including a right of termination.

 

9.4The Seller shall not be liable in respect of any Claim to the extent that the
liability pursuant to such Claim arises or is increased as a result of any
change in legislation which comes into force after the date of this agreement
and which takes effect retrospectively.

 

9.5The Seller shall not be liable in respect of any Claim to the extent that the
liability pursuant to such Claim comprises penalties, charges or interest
arising directly or indirectly from any act, omission, transaction or
arrangement of the Buyer after Completion.

 

9.6The Seller shall not be liable in respect of any Claim to the extent that the
matter or circumstance giving rise to such Claim arises, occurs or is otherwise
attributable to, or the Seller’s liability pursuant to such Claim is increased
as a result of:

 

9.6.1any voluntary act, omission, transaction or arrangement of the Buyer (or
its directors, employees or agents) after Completion; or

 

9.6.2to any voluntary act, omission, transaction or arrangement carried out at
the request, or with the consent of the Buyer before Completion; or

 

9.6.3any change after Completion in the accounting bases, policies, practices or
methods applied in preparing any accounts or valuing any the Assets or Assumed
Liabilities.

 

9.7Neither the Buyer nor any member of the Buyer's group shall be entitled to
recover damages, or obtain payment, reimbursement, restitution or indemnity more
than once in respect of any shortfall, damage, deficiency, breach or other event
or circumstances which gives rise to more than one Claim.

 

9.8The Buyer shall (and shall procure that each member of the Buyer’s group
shall) take all reasonable steps to avoid or mitigate any loss or liability
which may give rise to a Claim.

 

48

 

 

Schedule 4 - Completion

 

Part A - Completion obligations of the Seller

 

1.The Seller will deliver, or procure the delivery, to the Buyer or (if so
requested by the Buyer) make available to the Buyer:

 

1.1physical possession of all of the Assets which are capable of being
transferred by delivery (with the intent that title in those Assets will pass to
the Buyer by and on that delivery);

 

1.2assignments or novation agreements of those Contracts which the Buyer
requests in the Agreed Form duly executed by the Seller (together with any
relevant consents, licences and approvals necessary or required to assign or
novate the benefit of the relevant Contract to the Buyer);

 

1.3an assignment of the Book Debts in the Agreed Form duly executed by the
Seller;

 

1.4the Transitional Services Agreement in the Agreed Form duly executed by the
Seller and AB;

 

1.5a certified copy of any power of attorney under which any document delivered
on Completion has been executed on behalf of AB and/or the Seller;

 

1.6a certified copy of the board minutes of the Seller approving the sale of the
Business and the Assets on the terms of this agreement and authorising the
execution of this agreement and any other Agreed Form documents to which the
Seller is a party;

 

1.7a certified copy of the board minutes of the AB approving the terms of this
agreement and authorising the execution of this agreement and any other Agreed
Form documents to which the AB is a party;

 

1.8the originals of those of the Contracts which are, or are evidenced, in
writing together with a written summary of the terms of those of the Contracts
which are not, or are not evidenced, in writing;

 

1.9full details of, and all relevant documents, records and papers relating to,
the Book Debts;

 

1.10the Records duly completed and written up to the Completion Date;

 

1.11all National Insurance and PAYE records relating to the Employees duly
completed and written up to the Completion Date and showing that payments are up
to date and all records required to be kept under the Working Time Regulations
1998; and

 

1.12all other consents and documents as are required by the Buyer or the Buyer's
Solicitors to complete the sale and purchase of the Business and the Assets and
to vest in the Buyer the full benefit of the Business and the Assets.

 

2.If any of the Assets are owned, held or used by another member of the Seller's
group or if any member of the Seller's group will be required to be a party to
any documents to be entered into under this Part A in order for those documents
to be effective and/or to complete the sale and purchase of the Business and the
Assets and/or to vest in the Buyer the full benefit of the Business and the
Assets, the Seller will procure that the relevant member of the Seller's group
will enter into those documents.

 

49

 

 

Part B- Documents to be delivered by the Buyer

 

1.The assignment or novation agreements of those Contracts referred to in
paragraph 1.2 of Part A of this Schedule duly executed (where relevant) by the
Buyer.

 

2.The assignment of the Book Debts referred to in paragraph 1.3 of Part A of
this Schedule duly executed (where relevant) by the Buyer.

 

3.The Transitional Services Agreement in the Agreed Form duly executed by the
Buyer.

 

4.A certified copy of the board minutes of the Buyer approving the purchase of
the Business and the Assets on the terms of this agreement and authorising the
execution of this agreement and any other Agreed Form documents to which the
Buyer is a party.

 

50

 

 

Schedule 5 – MATERIAL Contracts

 

The Seller contracts with the following entities:

 

1.Grosvenor Estate Management Limited;

 

2.IPC Media Group Limited;

 

3.ASOS;

 

4.Berkeley Group St George Plc;

 

5.British Film Institute;

 

6.Central School of Speech and Drama;

 

7.Euromoney Publications Plc;

 

8.Thomson Reuters Limited;

 

9.KBC Financial Products Limited;

 

10.BNP Paribas;

 

11.Fitch Group;

 

12.Aegis Media Limited;

 

13.University College London (UCL);

 

14.Lloyds TSB;

 

15.Wells Fargo Bank N.A.

 

51

 

 

Schedule 6 - Supply Contracts

 

MWB Office

 

MWB Server Room

 

Big Yellow

 

Data Shred

 

Ricoh

 

Pitney Bowes

 

GE Capital

 

Investec Asset Finance

 

Jelf

 

Qubic

 

Safe Tempest

 

52

 

 

Schedule 7 - CREDITORS

 

 

Creditor  Amount (£)  ITYJOBS CITY JOBS   -2,010.00  COOPER   -5,280.00  DATAS 
 -114.04  EFINAN   -2,250.00  GAAPWEB Financial Jobs Online   -5,616.00  MWB 
 -31,352.40  QUBIC   -1,740.03  RECORD   -36.96  REEDON   -450.00  RICOH 
 -5,453.68  TOTAL   -54,753.10 

 

53

 

 

Schedule 8 - Completion Accounts

 

part a - Basis of preparation of the Completion Accounts

 

1.The Completion Accounts must be prepared:

 

1.1in accordance with the specific instructions set out in paragraph 2;

 

1.2subject to paragraph 1.1, using the same accounting principles, policies,
practices, methods, categorisations and estimation techniques including in
relation to the exercise of accounting discretion and judgement as were adopted
in the preparation of the Accounts, but, only in so far as in doing so the
Completion Accounts would comply with GAAP mandatory for adoption at Completion;
and

 

1.3subject to paragraph 1.2, in accordance with GAAP mandatory for adoption at
Completion.

 

2.The specific instructions referred to in paragraph 1.1 are:

 

2.1no value will be attributed to intangible assets (including, but not limited
to, goodwill, tax losses and deferred tax debit balances);

 

2.2no asset or liability will be included more than once;

 

2.3all assets and all liabilities will be valued on a historical cost basis with
full provision for accruals (including, but not limited to, interest payable and
accrued, accrued utility charges, unpaid rates and costs associated or arising
from obtaining vacant possession) and pre-payments and rent received in advance
will be apportioned on a daily basis all in accordance with generally accepted
accounting principles so far as those principles relate to the Seller;

 

2.4account must be taken of all events occurring and information becoming
available up until the date on which the draft Completion Accounts are submitted
to the Buyer by the Seller to the extent that they provide additional
information about the conditions which existed at Completion. No account will be
taken of events occurring and information becoming available after that date;

 

2.5any amount owed by the Seller to AB or any member of the Seller's or AB's
group shall not be included as a liability of the Seller;

 

2.6the value of any fixed assets of the Seller shall not be included as an asset
of the Seller;

 

2.7full provision will be made in respect of the cost of making good
dilapidations or wants of repair on or to the Property;

 

2.8all Tax accrued or owing in respect of all periods up to Completion in
respect of all taxable income, profits and gains of the Company will be provided
for as a liability.

 

54

 

 

PART B- Format of the Completion Accounts

 

   Draft Dec Bal Sheet   Not Included   Tangible Net Assets  Fixed Assets 
 4,307    (4,307)   0                   Current Assets                Bank and
Cash   169,241         169,241  Net Accounts Rec   445,900         445,900 
Prepayments   117,476         117,476  Total Current Assets   732,617       
 732,617                   Current Liabilities                Creditors 
 (46,512)        (46,512) Accruals   (39,336)        (39,336) Other Creditors 
 (46,089)        (46,089) VAT   (33,106)        (33,106) PAYE/NI   (26,299) 
      (26,299) Payroll   (13,537)        (13,537) Intercompany   (1,706,450) 
 1,706,450    0  Total Current Liabilities   (1,911,329)   1,706,450  
 (204,879)                  Total Net Assets   (1,174,405)   1,702,143  
 527,738 

  

55

 

 

Schedule 9 - Conduct before Completion

 

1.The Seller will (except with the prior written consent of the Buyer):

 

1.1operate the Business in the ordinary and usual course and so as to maintain
it as a going concern and not discontinue or cease to operate all or any part of
the Business;

 

1.2keep proper accounting records in which accurate entries are made of all
dealings and transactions which should be recorded in them;

 

1.3maintain and comply with the policies for revenue recognition in respect of
trade debtors of the Business and the policies for the payment of creditors of
the Business and the collection of trade debtors of the Business which have been
applied during the financial period ended on the Accounts Date and ensure, in
particular, that there is no unusual postponement of the payment of trade
creditors of the Business or unusual acceleration of the collection of trade
debtors of the Business in each case having regard to the policies applied for
such payment and collection prevailing in the financial period ended on the
Accounts Date;

 

1.4procure that the Employees and any other officers or employees of the Seller
who have regular dealings with the Seller's major clients will not do any act or
thing or omit to do any act or thing with the intention of materially and
adversely affecting the relationship of the Business with such clients; and

 

1.5introduce the Buyer, its officers, employees, agents and representatives to
the major clients and major suppliers of the Business and the Seller will
procure that the Employees and any other officers or employees of the Seller who
have regular dealings with such clients and suppliers will give all reasonable
co-operation to the Buyer in relation to those introductions.

 

2.The Seller will not (except with the prior written consent of the Buyer, not
to be unreasonably withheld or delayed):

 

2.1acquire or dispose of any asset or stock (other than in the normal course of
trading);

 

2.2(other than in the normal course of trading) create any security over or
encumber or agree to encumber the Business, any Assets (including any assets
acquired by it after the date of this agreement) or redeem any existing security
or give any guarantees or indemnities;

 

2.3alter the terms of any existing borrowing facilities or arrange additional
borrowing facilities outside the ordinary course of the Business;

 

2.4begin or compromise or settle any litigation or arbitration proceedings;

 

2.5acquire any shares in any other company, become a member of a LLP or
participate in any partnership or joint venture;

 

2.6permit any of its insurance policies to lapse or do or omit to do anything to
make any policy of insurance void or voidable or cease to be effective or
knowingly do anything (apart from making claims under the policies) which may
adversely affect the renewal of any policy of insurance on the insurers standard
(or, if different, the existing) terms;

 

56

 

 

2.7enter into any unusual or abnormal contract, agreement, arrangement or
commitment which is material to the Business or which may be likely to result in
any material change in the operations or activities of the Business;

 

2.8modify or agree to terminate any of the Contracts or enter into any new
Contract involving expenditure or liabilities in excess of £5,000 in aggregate
value;

 

2.9enter into any leasing, lease purchase, hire, hire purchase, conditional
sale, rental or other agreement or arrangement for payment on deferred terms;

 

2.10enter into contract, agreement or arrangement on terms which do not permit
assignment to the Buyer;

 

2.11enter into any contract, agreement, arrangement or transaction with or for
the benefit of the Seller or any other member of the Seller's group or any
Associates of the Seller or any other member of the Seller's group;

 

2.12employ, or offer employment to, any person;

 

2.13dismiss any Employee (including any person who becomes an employee after the
date of this agreement) or ask or require any Employee (including any person who
becomes an employee after the date of this agreement) to work on terms which may
result in his being entitled to claim that he has been constructively dismissed
or make any alterations to the terms of employment (including benefits) of any
Employee (including any person who becomes an employee after the date of this
agreement);

 

2.14induce (directly or indirectly), or attempt to induce, any Employee to
terminate their employment:

 

2.15provide any non-contractual benefit to any Employee (including any person
who becomes an employee after the date of this agreement) or their dependents or
to any consultant or their dependants or enter into any (or modify any
subsisting) agreement with any trade union or any agreement that relates to any
works council;

 

2.16enter into, or offer, any form of consultancy to any person;

 

2.17terminate the engagement of or alter the terms of engagement of any
consultant or take any action which may result in that termination or
alteration;

 

2.18grant, modify, agree to terminate or permit to lapse any of the Business
Intellectual Property Rights or enter into any agreement relating to any of
those rights;

 

2.19vary the terms on which it holds the Property;

 

2.20make any material change to the accounting principles, policies, practices,
methods, categorisations and estimation techniques including in relation to the
exercise of accounting discretion and judgement by reference to which the
accounts of the Business are drawn up;

 

2.21commit or omit to do any act or thing in contravention of any applicable law
and which would have a material adverse effect on the Business;

 

2.22do, or allow to be done, any act or thing which may adversely affect the
Goodwill or the relationship of the Business with its customers or suppliers;

 

57

 

 

2.23make or allow any material change to the terms and conditions on which the
Business does business with major clients;

 

2.24do any act or thing or omit to do any act or thing with the intention of, or
which is reasonably likely to result in, materially and adversely affecting the
relationship of the Business with major clients;

 

2.25take any action which (save in the ordinary course of trading) could have an
adverse effect on the financial or trading position or prospects of the
Business; and

 

2.26agree, or enter into any form of agreement or commitment, to do any of the
matters dealt with or mentioned in this paragraph 2.

 

3.The Buyer and any person authorised by it will be given access to all the
books and records of the Business.

 

4.The Seller will, and will procure that any other member of the Seller's group,
the officers and employees of any other member of the Seller's group, the
Employees and any other officers and employees of the Seller will, give promptly
all of the information and explanations about the business, assets, liabilities,
affairs and records of, or relating to, the Business and/or the Assets as the
Buyer or any person authorised by it may reasonably request.

 

5.The Seller will, and will procure that any other member of the Seller's group,
the officers and employees of any other member of the Seller's group, the
Employees and any other officers and employees of the Seller will, give all
reasonable co-operation to the Buyer so as to ensure a smooth, orderly and
efficient continuation of management of the Business after Completion and, if
required by the Buyer, to prepare for the introduction of the normal working
practices and procedures of the Buyer in readiness for Completion.

 

58

 

 

The parties have entered into this document on the date stated at the beginning
of it and it has been executed by the Buyer and executed and delivered by the
Seller and the AB as a deed on the date stated at the beginning of it.

 

 

EXECUTED as a deed by

POOLIA UK LIMITED

acting by a director, in the presence of:

Signature

 

 

Director

 

Print name

 

 

Witness signature

     

Name (in BLOCK CAPITALS)

     

Address

     

 

 



 

SIGNED on behalf of STAFFING 360 SOLUTIONS (UK) LIMITED

 

Signature

 

 

Director

 

Print name

 

 

 

EXECUTED as a deed by POOLIA AB, a company incorporated in Sweden, acting by Dag
Sundström, being a person who, in accordance with the laws of that territory,
has been authorized to sign this deed

Signature

 

 

Authorised Signatory

 

Print name

 

 

 



59

